Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 1 of 52




               EXHIBIT 131
      Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 2 of 52
                                                                   Exhibit 131




      On October 17, 2016, a clarification to this policy memorandum was issued and is included as an addendum to this document.

To:   James Runcie, Chief Operating Officer, Federal Student Aid
CC:   Sarah Bloom Raskin, Deputy Secretary, U.S. Department of the Treasury
      Richard Cordray, Director, Consumer Financial Protection Bureau
From: Ted Mitchell, Under Secretary, U.S. Department of Education
Date: July 20, 2016
RE:   Policy Direction on Federal Student Loan Servicing

I.       INTRODUCTION

This memorandum provides policy direction for the servicing of all federal student loans. The direction
below is driven by the experiences of federal student loan borrowers and is responsive to the need to
establish a transparent and accountable system that allows for continuous improvement. Federal Student
Aid should continuously evaluate its servicing contracts to ensure that public resources are used
efficiently and effectively to promote borrower success and protect taxpayers' investments. We look
forward to working with you in developing a servicing system consistent with the following policy
direction. To that end, we will continue our collaboration with our colleagues across the Administration
as we work with Congress to ensure the public's commitment to these programs is safeguarded by the
investment necessary to create the high-quality student loan servicing system warranted by a trillion
dollar portfolio, and that adequate resources are made available to ensure success.

Pursuant to the Health Care and Education Reconciliation Act of 2010 and the Administration’s move to
100 percent Direct Lending for federal student loans, adjustments to servicing practices for Direct Loans
to reflect the Department of Education’s (Education’s) policies can be implemented through Education’s
loan servicing contract(s) and through guidance provided to the vendors that receive awards under these
contracts.1 These directives and policy choices should be applied equally to the servicing of all loans
made, insured, or guaranteed under Title IV of the Higher Education Act, to the maximum extent
feasible.2

The policy direction described in this document is intended to be reflected in the new state-of-the-art loan
servicing ecosystem that FSA has begun to procure. As we have previously described, this new
ecosystem will consist of a single servicing platform on which all borrower accounts held by the
Education will reside, and to which multiple customer service providers will have access in order to
provide state of the art borrower engagement. This new ecosystem will function in a manner that will
clarify for borrowers that the U.S. Department of Education is the servicer of their loan. During the next
phase of the procurement process, those offerors selected to participate will be required to propose a
limited number of unaffiliated entities to perform as customer service providers as part of a


1
 See Pub. L. No. 111-152, 124 Stat. 1029.
2
 See 20 U.S.C. § 1070a et. seq. To the extent aspects of this policy guidance are not currently allowable under
Education’s regulations, they should be considered for future rulemakings.


                                                                   1
      Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 3 of 52




subcontracting plan, and will be evaluated, in part, on the basis of any proposed scope, methodology and
schedule for distributing call volume to such entities. This will help to reduce risk for borrowers, increase
the likelihood of a successful transition, and ensure that the new ecosystem is capable of supporting
multiple customer service providers. Consequently, when a final contract is awarded under the current
procurement process, a substantial part of our new vision for student loan servicing will be realized—a
single platform for all borrower accounts, and multiple customer service providers who will receive call
volume, all of whom will be subject to routine performance monitoring and oversight. After contract
award under the current process, new procurement actions will be undertaken to provide for a direct
contracting relationship between Education and customer service providers. These customer service
providers will be held accountable for meeting the same servicing standards, whether they begin
operations as a result of an award under the current procurement process or enter the new servicing
ecosystem through a subsequent procurement action. While in the end, no single vendor will be
responsible for every aspect of student loan servicing in our new ecosystem, the new servicing experience
will be seamless for borrowers, and reflect the servicing policy direction discussed in this memorandum.

Education expects the following policy direction to guide the development of contract provisions related
to the servicing of federal student loans and will continue to work with federal and state law enforcement
agencies and regulators to apply this policy direction expeditiously to the servicing of all student loans, to
the maximum extent practicable.

Following a discussion of the background of federal student loan servicing and the vision for the future of
federal student loan servicing, this memorandum is organized into five parts. Each section reflects the
pillars upon which our student loan servicing policy direction is based:

       Economic Incentives to Provide High-Quality Student Loan Servicing. This section discusses
        the critical role that economic incentives and baseline borrower protections play in a servicing
        system that provides high-quality service and encourages optimal borrower outcomes.

       Accurate and Actionable. This section outlines a list of directives federal student loan borrowers
        can expect their servicer to follow, including specific baseline standards when providing
        customer service to “at-risk” borrowers.

       Consistency. This section describes how borrowers should receive adequate and timely
        communications and that all common servicing functions should be consistent.

       Accountability. This section details how borrowers will be able to expect a high level of
        accountability in their federal student loan servicing experience, including timely and accurate
        responses to inquiries and complaints, and transparent resolutions when problems occur.
        Taxpayers should expect that loan servicing is provided in a cost-effective manner.

       Transparency. This section details the expectation for a higher level of federal student loan data
        transparency on the performance of the portfolio, the performance of individual service providers,


                                                      2
      Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 4 of 52




        and publically available information on the tracking and reporting of requests for assistance,
        including income-driven repayment plan enrollment, escalations, and appeals.




II.     BACKGROUND

A Unified Approach to Student Loan Servicing

Throughout this Administration, we have engaged with consumer advocates and stakeholders across the
country to develop policies that better protect federal student loan borrowers as they navigate repayment
of their loans. More recently, we have sought public input on standards for entities servicing student
loans. In late 2014, FSA released a Request for Information (RFI) regarding Title IV Student Loan
Servicing.3 The RFI noted that, at the time, FSA's portfolio of federal student loans was serviced by
eleven separate loan servicers. Today, the federal portfolio is serviced under ten separate contracts.4

The 2014 RFI sought information on how FSA could efficiently and effectively manage a growing
portfolio in a manner that improves borrower satisfaction and outcomes, provides common borrower
experiences, and allows for consolidated reporting of financial information and borrower data.5 Given the
extensive experience with the current multi-servicer, multi-system contract model, FSA asked for
information on alternative approaches to servicing, such as the use of a single servicing platform and the
use of specialized vendors to provide discrete services like call center operations.

In 2014, Education hosted a Servicing Summit seeking input on needed reforms to servicing and
appropriate methods of implementation. The purpose of the one-day session on servicing was to explore
various topics of interest to student borrowers, consumer advocates, financial aid administrators, and
policymakers.

Establishing a Student Aid Bill of Rights




3
  See U.S. Department of Education, Title IV Student Loan Servicing, Solicitation Number: FinancialAidLoan
Servicing (Nov. 25, 2014), available at
https://www.fbo.gov/?s=opportunity&mode=form&id=c5f6d78eae627127d09fdebc2de6eb05&tab=core&_cview=0.
4
  The current contracts were awarded through the Title IV Additional Servicer and Not-for-Profit Loan Servicer
solicitations. While there are inherent advantages to a multi-servicer market, including using competition to try to
drive higher customer satisfaction and lower borrower delinquencies, there are also several disadvantages, such as
lack of consistency across platforms and servicers, operational complexity and inefficiency, and additional costs.
5
  See U.S. Department of Education, Servicing Summit (Dec. 1, 2014), available at
http://fsaconferences.ed.gov/servicingsummit.html. The summit was held in advance of the 2014 FSA Training
Conference for Financial Aid Professionals in Atlanta, Georgia.


                                                         3
      Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 5 of 52




Last year, President Barack Obama signed a Presidential Memorandum on the Student Aid Bill of Rights
(SABOR), calling on several federal agencies to work together to strengthen student loan servicing and
improve borrower outcomes on a host of different measures.6 Specifically, SABOR calls for:

       Making it Easier for Federal Direct Student Loan Borrowers to Repay Their Student
        Loans. As soon as practicable, the Secretary of Education shall establish a centralized
        point of access for all Federal student loan borrowers in repayment, including a central
        location for account information and payment processing for all Federal student loan
        servicing, regardless of the specific servicer.

       Higher Standards for Federal Direct Loan Servicing. By January 1, 2016, the Secretary
        of Education shall require all Federal Direct student loan servicers to provide enhanced
        disclosures to borrowers and strengthened consumer protections. These disclosures and
        consumer protections shall be improved throughout the loan repayment process, and
        shall include disclosures to borrowers regarding loan transfers from one servicer to
        another and notifications when borrowers become delinquent or have incomplete
        applications to change repayment plans. As soon as practicable, the Secretary shall
        direct all Federal Direct student loan servicers to apply prepayments to loans with the
        highest interest rate to ensure consistency across servicers, unless otherwise instructed
        by borrowers.

The SABOR effort also calls for several reports to inform federal student loan servicing policy, including:

       Public inquiry and analysis of public input on student loan servicing practices. In May 2015,
        Education joined with the Department of the Treasury (Treasury) and the Consumer Financial
        Protection Bureau (CFPB) to launch a public inquiry into student loan servicing practices, calling
        for input from individual consumers, the servicing industry, consumer advocates, state law
        enforcement agencies and regulators, policy experts, and other stakeholders. In response to this
        inquiry, more than 30,000 individual consumers and other stakeholders provided input, informing
        a report published by the CFPB in September 2015.7 This report highlighted widespread servicing
        problems reported by consumers and other stakeholders, assessed the applicability of the federal
        standards in place for the servicing of mortgages and credit cards, and offered a series of
        recommendations for student loan servicing reform.

       Performance-based contracting. In August 2015, Education released a report on best practices
        in performance-based contracting, including foundational recommendations produced by an
        interagency task force comprised of Education, Treasury, the Office of Management and Budget,


6
  See White House, Press Release: Presidential Memorandum on a Student Aid Bill of Rights (Mar. 2015), available
at https://www.whitehouse.gov/the-press-office/2015/03/10/presidential-memorandum-student-aidbill-rights.
7
  See Consumer Financial Protection Bureau, Student Loan Servicing (Sept. 2015), available at
http://files.consumerfinance.gov/f/201509_cfpb_student-loan-servicing-report.pdf.


                                                       4
      Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 6 of 52




        and the Domestic Policy Council.8 The report called for: (1) a compensation structure that focuses
        servicer attention and resources on keeping borrowers current and provides targeted incentives for
        servicing borrowers at greatest risk of default; (2) a system to allocate new loan volume based on
        positive borrower performance, quality customer service, and strong compliance; (3) standardized
        service-level and borrower communication requirements; (4) robust consumer protections and a
        centralized compliant system; and (5) strong oversight and enforcement mechanisms to ensure
        compliance.

       Joint principles on student loan servicing. In September 2015, Education, Treasury, and the
        CFPB published a joint statement of principles calling for new student loan servicing standards in
        order to improve borrower outcomes and reduce loan defaults.9

       Education report on necessary statutory, regulatory, and administrative changes to protect
        student loan borrowers. On October 1, 2015, Education released a report, developed in
        consultation with Treasury and the CFPB, outlining a series of statutory, regulatory, and
        administrative recommendations to safeguard student borrowers.10

       Borrower repayment rights and credit reporting reform. In April 2016, Education and
        Treasury, in consultation with the CFPB, announced new borrower repayment rights that build on
        the joint statement of principles and the work of federal and state law enforcement agencies,
        including the CFPB and state attorneys general.11

Recognizing the importance of immediate action to reduce student loan defaults and encourage borrower
success, Education has also worked in partnership with Treasury and the CFPB, as well as with students,
colleges and universities, and higher education and loan experts to identify and incorporate student loan
servicing best practices to support the more than 40 million Americans with federal student loans.

Those actions include:




8
  See U.S. Department of Education, Recommendations on Best Practices in Performance-Based Contracting (Aug.
2015), available at http://www2.ed.gov/finaid/loans/repay/best-practices-recommendations.pdf; U.S. Department of
Education, Another Step Forward Under the Student Aid Bill of Rights (Aug, 2015), available at
http://www.ed.gov/blog/2015/08/another-step-forward-under-the-student-aid-bill-of-rights/.
9
  See U.S. Department of Education, Department of Education, Department of Treasury and the Consumer
Financial Protection Bureau Issue Joint Principles on Student Loan Servicing (Sept. 29, 2015), available at
http://www.ed.gov/news/press-releases/department-education-department-treasury-and-consumer-financial-
protection-bureau-issue-joint-principles-student-loan-servicing.
10
   See U.S. Department of Education, U.S. Department of Education Releases Report on Strengthening the Student
Loan System to Better Protect All Borrowers (Oct. 1, 2015), available at http://www.ed.gov/news/press-releases/us-
department-education-releases-report-strengthening-student-loan-system-better-protect-all-borrowers.
11
   See U.S. Department of Education, Fact Sheet: Protecting Student Loan Borrowers (Apr. 28, 2016), available at
http://www2.ed.gov/documents/press-releases/04282016-protecting-borrowers.doc.


                                                        5
       Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 7 of 52




       Reforming the Total and Permanent Disability discharge process. Education moved to
        identify and protect federal student loan borrowers who may be eligible to have their loans
        discharged under the Total and Permanent Disability loan discharge program.12

       Completing a pilot program to explore innovative approaches to assisting delinquent
        borrowers. Last December, Education announced the results of a pilot program intended to reach
        and provide assistance to seriously delinquent borrowers.

       Expanding publicly available data about student loans in default. Education also publishes
        quarterly data updates on Private Collection Agency performance and implemented a new set of
        student loan statement disclosures to provide clear and direct information to borrowers.

       Launching the FSA Feedback System for borrowers with complaints about student loans or
        institutions of higher education. On July 1, 2016 we launched the FSA Feedback System, an
        online portal that allows federal student aid customers to submit complaints, provide positive
        feedback, and report allegations of suspicious activity regarding their experience with federal
        student aid programs.

As the focal point of many of these efforts, in April of this year, Education laid out a vision of world-class
service for borrowers and challenged the industry to compete to fulfill that vision to make sure all
borrowers are getting the customer service they deserve.13 Six years ago, the President signed into law
landmark student loan reform legislation that shifted $60 billion in subsidies that would have been paid to
banks and lenders and instead made historic investments to help millions of American families pay for
college and provide student loan borrowers with access to consistent, high-quality loan servicing in the
future. Under the old system, banks and lenders received federal subsidies to make loans and Education
had few levers to ensure that borrowers were getting quality servicing and fair treatment. Now that
Education is both the lender and the servicer, it is able to better address any challenges facing borrowers,
manage the portion of the federal student loan portfolio it holds, and continuously work to improve the
borrower experience.

III.    A NEW VISION FOR STUDENT LOAN SERVICING

We made clear in April that the challenges borrowers face will be addressed by guaranteeing borrowers
receive fair treatment while repaying their federally held loans, no matter what company is handling their
account.14 Any third party providing student loan servicing on behalf of the government should adhere to

12
   See U.S. Department of Education, U.S. Department of Education Acts to Protect Social Security Benefits for
Borrowers with Disabilities (Apr. 12, 2016), available at http://www.ed.gov/news/press-releases/us-department-
education-acts-protect-social-security-benefits-borrowers-disabilities.
13
   See U.S. Department of Education, A New Vision for Serving Student Loan Borrowers (Apr. 2016), available at
http://blog.ed.gov/2016/04/a-new-vision-for-serving-student-loan-borrowers/.
14
   See U.S. Department of Education, Fact Sheet: Protecting Student Loan Borrowers (Apr. 28, 2016), available at
http://www2.ed.gov/documents/press-releases/04282016-protecting-borrowers.doc.


                                                        6
      Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 8 of 52




the joint statement of principles on student loan servicing. The contracts that govern those relationships
must ensure borrower protections. Borrowers can expect to be able to rely on the monitoring and
reporting of conduct by third-party contractors, and that findings are shared appropriately with Education,
and federal and state law enforcement officials.

The vision outlined in April executes the framework for consumer protection announced last year by
describing a new system that makes it easier for borrowers to navigate loan repayment and provides
clarity on where the system is working well and where improvements are needed. In order to achieve this
vision, Education has begun the process to design a single servicing platform that makes clear to all
borrowers that the U.S. Department of Education is responsible for the servicing of their loans. This
single portal will mean that borrowers can log into one website to get information about their Education-
held loans, make payments, apply for benefits, and manage their account. The single portal will allow for
other entities to connect such that Education will be able to contract with additional vendors to perform
critical customer service functions. This vision serves as the foundation for this policy memorandum and
the forthcoming contract actions, which are designed to ensure that borrowers and taxpayers can depend
on high-quality servicing, including:

       Education-branded communication that is standard—eliminating differences that currently exist
        among multiple servicers that co-brand borrower communications—and that will help borrowers
        stay on top of their debt and avoid confusion about who is servicing their loans;

       A streamlined borrower experience via a single web portal through which all borrowers can find
        the latest information about their Education-held loans, make payments, and apply for benefits,
        eliminating the need for borrowers to know the name of their servicer;

       High-quality customer service practices that will be common for all borrowers and will ensure a
        consistent customer experience, regardless of which contractor is providing that customer service;

       Reduced, and to the extent practical, eliminated loan transfers and other borrower disruptions that
        can make it hard for borrowers to keep current with their loan payments and seek help when they
        need it;

       Enhanced oversight and accountability that will ensure that borrowers are treated fairly and given
        clear, actionable information at every step of the repayment process, including enhanced
        customer service practices and a new complaint system to empower borrowers when something is
        not right; and

       A single, consumer-tested platform for all federal student loans allowing for a more seamless
        connection for future customer service centers.

In recent months, Education engaged with stakeholders, advocates, and borrowers to ensure we are
including all of the relevant policy direction in this memorandum, which will direct FSA’s


                                                     7
      Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 9 of 52




implementation of federal student loan servicing.15 As part of that effort, we received a substantial
number of written comments that provided input on a range of issues.




15
  See U.S. Department of Education, Speak Up on Student Loan Servicing (June 2016), available at
http://sites.ed.gov/ous/2016/06/speak-up-on-student-loan-servicing/.


                                                       8
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 10 of 52




Part One: Economic Incentives to Provide High-Quality Student Loan Servicing

The incentives in the student loan servicing contract must drive servicers to take action that will result in
the best outcomes for borrowers. In the past, the incentive structure in some contracts may not have
optimally encouraged servicing entities to favor actions that maximized the benefits for borrowers. As
Education takes action to make improvements to these relationships and incentives, this new contract
provides a meaningful opportunity to design incentives to promote the best outcomes for borrowers.

Strengthening Consumer Protections by Aligning Economic Incentives with Borrower Success

The structure and incentives in student loan servicing contracts affect servicer behavior. The current
contract includes incentives for servicers to keep borrowers in current status and to avoid default through
a fee schedule that provides declining compensation as borrowers become more severely delinquent. The
contract also includes incentives for greater enrollment in income-driven repayment plans—a better
outcome for borrowers who can start working towards loan forgiveness—over postponed payments,
which benefit servicers as they require less time and processing. Since the contracts were changed in
September 2014 to deter the usage of forbearance, there has been a decline in the use of forbearance, and
enrollment in income-driven repayment plans has steadily increased. We believe that it is important to
incent servicers properly to help ensure that borrowers receive high-quality service, and that the current
fee schedule has significant advantages over other servicing compensation models.

Incentives to keep all borrowers current, while providing resources to borrowers most at risk. The
development of a new student loan servicing contract provides the opportunity to enhance the incentive
improvements implemented in 2014. The performance-based contracting recommendations contemplate a
servicing incentive structure designed to balance the need to keep borrowers current and the need to direct
servicer resources to borrowers most in need of assistance. These recommendations suggest specific
changes to the compensation structure and performance measurements included in the federal Direct Loan
servicing contracts with the goal of maximizing the financial incentives for servicers to provide borrowers
with high-quality customer service.16

       FSA should specify a baseline level of service for all borrowers and reinforce these minimum
        expectations via a compensation model that incents contractors to help borrowers remain current
        in a qualified repayment plan (i.e., not deferment or forbearance).

       FSA should provide targeted incentives based on the performance of borrowers identified by FSA
        as being at a greater risk of default when they separate from school to help ensure at-risk (defined
        further in this document) borrowers achieve positive outcomes before reaching delinquency. This
        can include a framework that provides flexibility to enable specialty or higher-touch servicing to
        certain borrowers by deploying specialized units or sub-servicers to handle certain functions or

16
  See U.S. Department of Education, Another Step Forward Under the Student Aid Bill of Rights (Aug. 28, 2015),
available at http://www.ed.gov/blog/2015/08/another-step-forward-under-the-student-aid-bill-of-rights/.


                                                       9
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 11 of 52




       service certain borrower segments based on specific outcomes. For example, FSA should
       consider targeted financial incentives directed to dedicated service providers, sub-servicers, or
       servicing units focused on enrolling at-risk borrowers, including severely delinquent or hard-to-
       reach borrowers, in income-driven repayment plans or other options designed to avoid default.

      FSA should ensure that the contracts preserve Education’s flexibility to penalize service providers
       if they are unable to provide high-quality service or otherwise fail to meet contract requirements.
       FSA should regularly evaluate the impact of contract incentives to determine their efficacy and
       whether they should be continued throughout the duration of the contract.

While aligning contractor incentives through targeted compensation and performance measurement is an
important tool for producing positive performance, this tool should be complemented with proper
monitoring of contractor performance.

      Monitoring servicer performance. Servicer performance should be reviewed on a regular basis
       through audits of records, systems, complaints, and through on-site audits and a compliance-
       review process. Through a contract with specific customer service standards, FSA must confirm
       that contractors are meeting the baseline requirements of the contract and providing necessary
       customer service.

      Penalties for contract non-compliance. Where required services are not appropriately provided
       in accordance with the contract, servicers should be penalized through all appropriate tools,
       including:

       o       Withholding of compensation;

       o       Reduced future loan allocations;

       o       Loss of bonus funds or other targeted performance incentives; and

       o       Where appropriate, other penalties or sanctions.

Compensation should be driven by servicing performance on a range of indicators. Response time to
answer calls and the response time while borrowers are on hold should meet or exceed industry standards
in other servicing markets (such as mortgage servicers). The following metrics should be used and
expanded upon to create standards that are publically available on Studentloans.gov and should be
updated with performance data on a quarterly basis as a mechanism to drive servicer compensation:

      Response time from phone or email inquiry;

      Hold time;

      Feedback should be acknowledged within 24 hours;


                                                   10
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 12 of 52




       Complete Public Service Loan Forgiveness Employment Certification Forms should be processed
        within 10 business days;

       Complete income-driven repayment applications should be processed within 10 business days;

       Direct ACH debit applications should take no longer than five business days to process, and
        revisions to existing accounts should be completed within three business days;

       Average speed of answer;

       Maximum hold time;

       Call abandon rate; and

       Call quality error rate.

Borrowers can expect to be able to benefit from the knowledge and improvements identified
through the provision of a robust customer satisfaction survey. Servicers should provide a high-
quality customer experience that facilitates borrower satisfaction and helps borrowers avoid delinquency
and default. FSA should implement operational metrics that track servicers’ adherence to the baseline
level of services and monitor the quantity of valid consumer disputes and requests for assistance
submitted to the FSA Feedback System or complaints submitted to the servicer. FSA should evaluate
servicers’ performance based on a quarterly survey of borrower experience, with a weighting that will
reward servicers for targeted efforts to reach borrowers who are at risk of default. In addition to measures
of overall satisfaction, this survey should include:

       Questions that measure how well servicers convey essential information to borrowers, help
        borrowers make optimal repayment decisions, provide support and resources to borrowers, and
        facilitate dispute resolution mechanisms;

       A sufficiently large sample to make statistically valid conclusions about borrowers who are
        delinquent, in grace, have a recently rehabilitated loan, or did not complete their education; and

       A sufficiently large sample to make statistically valid conclusions about the borrower experience
        in each type of repayment plan.

Finally, these results should be published quarterly in conjunction with other accountability and audit
metrics.




                                                     11
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 13 of 52




Part Two: Accurate and Actionable

Student loan borrowers depend on servicers to provide basic information about account features, borrower
protections, and loan terms. It is critical that information provided to borrowers by student loan servicers
be accurate. Borrowers have varying levels of knowledge about the way their loans work and the various
resources and relief options available to them. Borrowers may miss out on opportunities to seek remedies,
such as enrolling in alternative repayment options, because they may not know the “right language” to use
with the servicing entity or may not know where to go to find out more information. A new Education
servicing contract process provides an important opportunity to build in meaningful requirements to
ensure that borrowers, even those who do not know the full range options available to them, are met with
knowledgeable staff who can help these borrowers understand their options.

Strengthening Consumer Protections for Borrowers in Distress through Accurate, High-Quality,
High-Touch Loan Servicing.

Since 2009, the vast majority of federal student loan borrowers have had the right under the Higher
Education Act to set their monthly student loan payment based on their income.17 President Obama
expanded the availability of these critical options to provide additional payment relief to millions of
student loan borrowers experiencing financial distress. Despite the widespread availability of income-
driven repayment plans, the federal student loan portfolio continues to reflect unacceptably high levels of
delinquency and default. As the CFPB noted in its report on student loan servicing last year, breakdowns
in communication between student loan servicers and borrowers related to the availability, terms, and
cost of these protections may deter borrowers from taking advantage of these options—driving
unnecessary student loan defaults.18 The prioritization of postponing payments over enrolling borrowers
in income-driven repayment plans, the absence of accurate and actionable information about alternative
repayment options, and limited access to well-trained customer service personnel may diminish the
effectiveness of these plans as a default aversion tool.

At the same time, the growing prevalence of fraudulent or predatory third-party debt relief organizations
suggests borrowers do not understand their options and don’t know where to go to ask for help.

In order to provide borrowers with the accurate and actionable information necessary to better mitigate
defaults and ensure borrower success, FSA should direct its contractors to designate, train, and
appropriately compensate a specialized unit of servicing personnel to assist at-risk borrowers and
borrowers who have expressed interest in a more affordable monthly payment. These high-touch
servicing staff should be expected to comply with a set of baseline standards that emphasize consideration
of borrowers’ financial circumstances and the benefits of long-term repayment options that meet

17
  See Pub. L. No. 110-315, 122 Stat. 3078 (Aug. 14, 2008).
18
  See Consumer Financial Protection Bureau, Student Loan Servicing (Sept. 2015), available at
http://files.consumerfinance.gov/f/201509_cfpb_student-loan-servicing-report.pdf.


                                                       12
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 14 of 52




borrowers’ needs. FSA should also direct its servicers to emphasize clear, user-tested, plain language
written and oral communications related to these options, in order to promote increased borrower
understanding and improve consumer decision-making during repayment.

The following framework provides additional policy direction related to the enhancement of written and
oral communications and the designation of high-touch servicing staff to provide a higher level of service
to the borrowers most at risk of default:

       Borrowers can expect to be able to access a unit of high-touch servicing staff—
        knowledgeable, specially-trained personnel who will evaluate borrowers’ specific
        circumstances to help them stay on track. Borrowers can expect direct access to a unit of high-
        touch servicing staff who are well-versed in repayment and forgiveness options, including
        income-driven repayment plans, when additional assistance is needed. When borrowers ask about
        ways to lower their monthly payment, describe experiencing financial distress, or otherwise have
        characteristics that indicate they are at higher risk of default, they should have direct access to
        high-touch servicing staff who are equipped to answer their questions and identify options that
        best fit their financial circumstances. These staff should prioritize setting up borrowers for long-
        term success, including by helping borrowers enroll in income-driven repayment plans prior to
        advising them to suspend making monthly payments.

       When borrowers are at risk of default, they can expect to be able to depend on high-touch
        servicing staff to reach out. Borrowers who are at risk of default can expect to receive
        actionable information early enough to help them get back on track, and to empower them to
        successfully manage their student loans over the long term. Borrowers who are at risk of default
        may need extra help to stay on track and can expect proactive outreach, including a good faith
        effort—defined as reasonable steps under the circumstances—to establish contact between the
        borrower and a unit of high-touch servicing staff, in order to discuss alternative repayment plans
        and select an option that best meets the borrower’s financial needs.

       High-touch servicing staff should receive rigorous, ongoing training related to available
        repayment plans, loan forgiveness, and cancellation and discharge options. At-risk borrowers
        can expect to be able to receive the help of a unit of dedicated staff who receive enhanced training
        related to repayment and forgiveness options. On an annual basis, these high-touch servicing staff
        should be trained to ask appropriate questions regarding borrowers’ personal financial
        circumstances and to provide accurate and complete information regarding alternative repayment
        plans, loan forgiveness, and cancellation and discharge options. FSA should review, on an
        ongoing basis, the adequacy of this training, in coordination with other agencies with regulatory
        oversight over servicing-related contractors.

       All borrowers considered to be at risk of default will get help from a specially-trained unit
        of high-touch servicing staff. This unit of specially-trained staff should serve as the primary

                                                    13
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 15 of 52




      point of contact for all interactions between the servicer and any borrower who is known to be at
      risk of default. Borrowers identified as at risk of default should include the following categories:

      o       Any borrower who requests information related to options to reduce or suspend his or her
              monthly payment, or otherwise indicates that he or she is experiencing or is about to
              experience financial hardship or distress;

      o       Any borrower who becomes 60 calendar days delinquent on any loan;

      o       Any borrower who has not completed the program of study for which the borrower
              received the loans;

      o       Any borrower who is enrolled in discretionary forbearance for more than nine months of
              the previous 12 months;

      o       Any borrower who has rehabilitated or consolidated one or more student loans out of
              default within the prior 12 months; and

      o       Any borrower or segment of borrowers determined by Education to be at risk of default.

     At-risk borrowers can expect to receive expedited access to a unit of high-touch servicing
      staff who can provide high-quality service and information on repayment plans, including
      income-driven repayment plans. At-risk borrowers can expect to always be directed to high-
      touch servicing staff when they contact their servicer, either when calling their servicer directly or
      when their servicer reaches out to them. These borrowers can expect to always receive
      information about alternative repayment plans that may be available to them, unless they have
      called in for a specific, unrelated question. In discussing alternative repayment plans, high-touch
      servicing staff should assess the borrower’s long-term and short-term financial situation and
      consider all available information about the borrower’s income and family size, including any
      personalized information provided to the servicer by Education or Treasury. If appropriate,
      borrowers should be asked for specific information to assist in determining whether a particular
      plan may be suitable for their circumstances.

      o       Income-driven repayment plans: High-touch servicing staff should first discuss the
              concept of income-driven repayment plans, reminding borrowers that there is no charge
              to enroll. Borrowers should also be informed that even with little or no income,
              borrowers may be eligible to enroll in an income-driven repayment plan that could
              potentially enable them to make payments as low as $0 per month. Borrowers can expect
              to be told what their lowest possible monthly payment could be under the various
              repayment options, and which options potentially count towards future loan forgiveness.
              These servicing personnel should highlight the requirement to recertify income every

                                                   14
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 16 of 52




              year and explain that the borrower is likely to pay more interest over the life of the loan
              under an income-driven repayment plan. Servicing personnel should also explain when
              interest capitalization events will occur, and any potential costs and consequences
              associated with enrollment in income-driven repayment plans. Borrowers should also be
              given information about potential tax consequences of loan forgiveness.

              After discussing the available income-driven repayment plans with the borrower, the
              borrower can expect to be informed of the availability of other types of repayment
              options for which they are potentially eligible, including extended and graduated
              repayment plans.

      o       Forbearance and deferment: High-touch servicing staff should inform borrowers of
              forbearance or deferment as an option available to them, but only after they have
              described income-driven and other repayment plans. Servicers should note the potential
              availability of $0 monthly payments for those with very low incomes and potential loan
              forgiveness under income-driven repayment plans. When discussing forbearance and
              deferment, borrowers can expect to be asked whether their financial hardship is specific
              and temporary. Borrowers can expect to be informed of the costs and consequences on
              the loan balance associated with forbearance and deferment, and informed that they can
              continue to pay accrued interest during a forbearance period. When a borrower selects
              forbearance or deferment, rather than another repayment plan, there should be
              documentation noted on his or her account, to the extent practicable, as to the reasons
              why the borrower selected the forbearance or deferment, and this documentation should
              be maintained for the life of the loan.

      o       Loan discharge: In the event that there is information sufficient to determine that a
              borrower may be eligible for a closed-school discharge or a defense to repayment claim,
              or may be eligible to have his or her loans discharged because of a total and permanent
              disability, the borrower should be informed of these options during any inbound or
              outbound telephone communication, prior to receiving information about any other
              options for repayment. Borrowers should be provided clear and actionable information
              related to the procedure for asserting a closed-school discharge claim, a defense to
              repayment claim, or a Total and Permanent Disability discharge application.

      To the extent practicable, borrowers can expect to always be notified that they can learn
      additional information about any alternative repayment options through further discussion or by
      going to Education’s website.

     Borrowers’ requests are always the priority. Borrowers can expect that servicing personnel,
      including high-touch servicing staff, will: (1) provide any information, within reason, specifically
      requested by the borrower, regardless of any other requirements related to communications about

                                                  15
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 17 of 52




       repayment options; (2) disclose or discuss any particular alternative repayment plan that they
       believe is likely to be most appropriate for the borrower after assessing the borrower’s long-term
       and short-term financial situation; (3) respect a borrower’s request to end the call; and (4) take
       any other action explicitly requested by the borrower, to the maximum extent possible.

      Borrowers with past-due balances can expect that servicing personnel will provide accurate,
       complete information. When borrowers are discussing a past-due account, they can expect to be
       presented with the amount past due, the scheduled monthly payment amount for the current
       billing cycle, ways to address the past-due balance, and the availability of alternative repayment
       plans, prior to being asked to make a payment.

      Borrowers can expect that high-touch servicing staff will have the right financial incentives
       to help them get on track. Borrowers should not be penalized or receive shoddy customer
       service because servicing personnel are receiving compensation based on the volume of calls or
       accounts handled, dollar amounts collected, brevity of calls, or in any other manner that may
       encourage undue haste and lack of diligence over quality customer service. FSA should oversee
       the development and implementation of policies related to compensation, in consultation with the
       Office of the Under Secretary, Department of the Treasury, the Office of Management and
       Budget, and the Domestic Policy Council, in order to ensure that this function is designed to
       provide the high-level of service required to meet the needs of at-risk borrowers.

Strengthening the Recertification Process for Borrowers in Income-Driven Repayment Plans
through Accurate, High-Quality, High-Touch Loan Servicing

Borrowers can expect high-quality, high-touch service when seeking to recertify income and family size
under an income-driven repayment plan. All borrowers approaching their annual deadline to recertify
income and family size under an income-driven repayment plan can expect to receive a step-by-step, plain
language guide to the recertification process, regular outreach, and personalized information about the
new monthly payment amount and other consequences that will result if the borrower fails to recertify.
This guidance should include the following notices and enhanced procedures:

      All borrowers enrolled in an income-driven repayment plan should receive timely and
       actionable reminders of upcoming recertification requirements. Prior to the expiration of the
       borrower’s current 12-month repayment period, a borrower should receive at least two written
       notices—95 calendar days prior to the expiration deadline and between 40 and 45 calendar days
       prior to the expiration deadline—regarding the deadline by which the borrower must recertify his
       or her income and family size. Each notice should include the deadline by which the borrower
       must submit the required documentation, a plain language explanation of the process to recertify,
       and the consequences, including the new monthly payment amount, if he or she does not recertify
       by the deadline or chooses to exit the income-driven repayment plan. To the extent advisable, the
       subject line of electronic communications about the recertification deadline should include the

                                                   16
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 18 of 52




      borrower’s new monthly payment amount and date on which that payment amount will become
      effective if the borrower does not recertify by the deadline, unless Education prescribes
      otherwise. Reminders to recertify should be sent separate from other communications, including
      monthly billing statements, and borrowers can expect to be able to upload and submit
      documentation of income and family size electronically.

     Borrowers approaching a recertification deadline can expect their servicer to reach out and
      offer to help. Borrowers who have not submitted a recertification application by 30 calendar days
      prior to the expiration deadline can expect to receive at least one attempted contact which can
      include, but need not be limited to, written, automated, recorded, or electronic communications.
      For borrowers who have still not submitted a recertification application by 15 business days prior
      to the expiration deadline, a good faith effort should be made to establish contact.

     Borrowers who submit their paperwork by their deadline should be protected from any
      negative consequences caused by processing delays. Any application received before the
      deadline communicated to the borrower should be considered on time for the purpose of
      recertifying income and family size under an income-driven repayment plan, and the borrower
      should be protected from negative consequences that would result from processing the application
      after the recertification deadline. Borrowers should not bear any negative consequences for on
      time applications.

     Borrowers who need help recertifying their income and family size can expect to have
      access to high-touch servicing staff to walk them through the process. Borrowers can expect
      access to a unit of high-touch servicing staff if they are seeking assistance to recertify or enroll in
      income-driven repayment plans.

     Borrowers who miss their annual deadline to recertify can expect to receive additional
      written notices from their servicer explaining how to get back on track. Any borrower
      enrolled in an income-driven repayment plan whose 12-month repayment period has expired and
      who has not recertified should receive at least two written notices—on the date the certification
      expired and five calendar days after the certification expired—that inform them that they did not
      timely complete the annual recertification of income and household size, a statement that
      describes the ramifications of that failure (e.g., an increase in monthly payment and interest
      capitalization), a statement that they can still recertify, and an effective and plain language
      description of the process for completing the recertification process.

     Borrowers can expect actionable and direct email reminders to alert them to upcoming
      recertification deadlines. To the extent advisable, the subject line of electronic communications
      about the recertification deadline should include a statement that the borrower’s income-driven
      payment amount has expired because the borrower did not timely recertify.


                                                    17
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 19 of 52




       Processes related to recertification should be informed by changes in borrower behavior
        and user testing. FSA should continuously monitor the development and implementation of the
        systems and processes required to implement this policy direction. To the extent practicable, FSA
        should continuously assess and revise specific timelines related to the communications required
        for income-driven repayment recertification, for the purposes of enhancing consumer
        understanding or consumer protection, based on iterative user testing or upon determination that
        such changes will improve timeliness of borrowers’ enrollment and recertification.

       Processes related to income-driven repayment enrollment or recertification should be
        informed by pilots testing alternative approaches to enrollment. FSA should also assess the
        effectiveness, costs, and benefits of alternative approaches to facilitating borrowers’ enrollment
        or recertification, so long as there are reasonable grounds to believe that the pilot approach will
        be an improvement; the pilot approach anticipates, controls for, and mitigates risks to consumers;
        and the pilot is evaluated for effectiveness in increasing borrower understanding of the costs and
        benefits of an action.

Strengthening the Income-Driven Repayment Application Process through Accurate, High-Quality,
High-Touch Loan Servicing

Borrowers enrolled in income-driven repayment plans should not be harmed by processing delays, lost
paperwork, or bad information. When paperwork is incomplete or borrowers need to provide more
information, borrowers should receive a clear explanation of what is needed to complete their enrollment
or re-enrollment so they can stay on track. Borrowers can expect that the process is the same for
everyone, no matter who they speak with or what website they visit. This process should include the
following notices and enhanced procedures:

       Borrowers can expect a consistent, rigorous process to govern the processing of income-
        driven repayment plan applications. Within 10 business days of receiving a complete
        application for an income-driven repayment plan or a recertification of income and family size,
        the servicer shall complete processing of the application or recertification. Borrowers can expect
        to then receive a written notice that includes information about the determination as to whether or
        not they have successfully certified their income and family size, the new payment amount under
        the income-driven repayment plan, and the date on which that payment amount will expire.
        Income-driven repayment plan requests should only be denied if:

        o       The borrower’s loan type is ineligible for the income-driven repayment plan for which
                the borrower applied (if the borrower asks Education to choose the plan on behalf of the
                borrower based on plan characteristics (i.e., lowest available monthly payment), a denial
                could only occur when the borrower is ineligible for any income-driven repayment plan);




                                                    18
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 20 of 52




      o       The borrower does not provide the necessary information for a servicer to make a
              determination about eligibility, the borrower’s income and family size does not indicate
              partial financial hardship, and such determination prohibits enrollment in the plan
              requested by the borrower; or

      o       The borrower has failed to respond within 60 calendar days to a notification about a
              deficiency in an application.

      If the initial certification or recertification application is denied based on one of the three reasons
      identified above, the borrower can expect to receive a notice that includes his or her subsequent
      monthly payment amount, the effective date for that payment, information about other material
      changes to the borrower’s account as a result of this denial, and the reason(s) for the denial. If the
      application for initial certification or recertification was determined by the servicer to be
      deficient, incomplete, or inactionable for any reason, the borrower should receive a notice that
      includes a list of all actions the borrower needs to take to correct any deficiencies in the
      application, the deadline by which such actions must be taken, and the borrower’s subsequent
      monthly payment amount and the effective date for that payment if such actions are not taken.

     Borrowers who submit incomplete applications can expect high-touch servicing staff to
      reach out. When an incomplete application is submitted, borrowers can expect their servicer to
      make a good faith effort to establish contact within 10 business days of receipt of the incomplete
      application, with a description of all actions required to complete the application or otherwise
      correct any deficiencies in the application. Contact could also be made via personalized email if
      the borrower has opted into receiving electronic communications and the borrower responds to
      this contact by addressing the deficiency identified by the servicer. Borrowers should be able to
      correct errors on an income-driven repayment plan application based on clear oral instructions
      provided over the phone, or through plain language written or electronic communications.

      Documentation of income and other application requirements should maximize flexibility for
      borrowers, including allowing, where possible, all forms of delivery, such as paper, mobile
      upload, oral communication, and email.

      Where possible, borrowers should be able to orally provide paycheck frequency and correct
      typographical or other errors. To the maximum extent possible, servicers should have the capacity
      to allow for a borrower to initially provide oral verification that the borrower no longer has
      income, and implement a process to subsequently verify borrower declarations. Borrowers are
      currently permitted to make a similar oral verification to obtain financial hardship forbearance.
      Corrections over the phone should be made after asking for permission to record the call and
      informing the borrower that, for the purpose of this call, the borrower can attest that all
      information provided is true, complete, and correct to his or her best knowledge and belief.


                                                    19
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 21 of 52




        Borrowers should be instructed to follow-up with a written attestation in the form of a corrected
        application, as necessary.

        When income-driven repayment plan applications are corrected or amended based on a phone
        conversation, calls should be recorded and documented, to the extent practicable. Borrowers may
        similarly provide information sufficient to complete the application or otherwise correct any
        deficiencies in the application by using electronic communications, which shall also be subject to
        verification by the borrower that all information provided is true, complete, and correct to the
        borrower’s best knowledge and belief. These records should be preserved by the servicer, and
        when the servicer is no longer assigned to service the loan, the records should be transferred to
        the new servicer or Education.

Strengthening the Customer Experience for Military Borrowers through Accurate, High-Quality,
High-Touch Loan Servicing

Military borrowers can expect access to staff with specific training related to military benefits and
protections and can depend on enhanced systems and procedures to ensure they receive high-quality
service. Military borrowers can expect to be able to access specially-trained staff that are well-versed in
the benefits and protections afforded to servicemembers and veterans. Servicers should identify and
proactively reach out to military borrowers to help them take advantage of any available benefit or
protection and to provide extra help if these borrowers fall behind. This customer experience should
include the following notices and enhanced procedures related to military borrowers:

       Active duty servicemembers can expect their servicer to use available information systems
        to proactively identify them as a “military borrower,” and provide high-quality, high-touch
        servicing. The Department of Defense Manpower Data Center database (DMDC) should be
        queried on a monthly basis to determine which borrowers are serving on active duty. This
        determination should be documented on each such borrower’s account, and borrowers should be
        provided notice of their affirmative determination. The determination is already considered
        sufficient supporting documentation of an individual’s eligibility for the Servicemembers Civil
        Relief Act (SCRA) interest rate limitation.

       Military borrowers can expect to have access to staff with special training related to
        military benefits. Borrowers who are determined to be serving on active duty via the DMDC
        query should have access to a unit of high-touch servicing staff who receive annual training
        related to the benefits and protections afforded to military borrowers and veterans under federal
        law. All oral communications regarding benefits and protections afforded to military borrowers
        should be handled by personnel with this special training. FSA should review, on an ongoing
        basis, the adequacy of this training, in coordination with other agencies with regulatory oversight
        over servicing-related contractors.


                                                     20
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 22 of 52




        Information on how borrowers can access these personnel shall be made available on the website
        and in any written or electronic communications that are targeted to these borrowers. To the
        extent practicable, all inbound calls from military borrowers, borrowers who indicate that they
        may be a military borrower (including borrowers who request information about the benefits and
        protections afforded to military borrowers and veterans under federal law), and persons
        authorized to speak with a servicer on behalf of a military borrower should be routed to a unit of
        high-touch servicing staff who have received annual training related to the benefits and
        protections afforded to military borrowers and veterans under federal law. If a call from a
        military borrower is initially answered by servicing personnel that have not received this training,
        the employee should immediately transfer the borrower to a specialist for assistance unless the
        borrower affirmatively declines transfer. When initiating the transfer, the employee should inform
        the caller that the call will be transferred to a person with specialized training in repayment
        options and military benefits.

       Eligible military borrowers can depend on their servicer to automatically provide available
        benefits and protections. Pursuant to an agreement to a data exchange with the Department of
        Defense, on a monthly basis, the list of all military borrowers with Direct Loans should be
        reviewed to determine which borrowers are potentially eligible for reduced interest rates pursuant
        to 20 U.S.C. § 1087e(o). Once a borrower is confirmed to be eligible, the interest rate on all
        eligible loans should be immediately reduced to zero percent. The zero percent interest rate
        should also be retroactively applied beginning on the first day the borrower became eligible for
        the reduced interest rate. At this time, the borrower can expect to be provided notice of the
        reduction.

        Consistent with the requirements in the HEROES Act of 2003, and to the extent feasible under
        the regulations, all eligible military borrowers should have their income automatically recertified
        under any income-driven repayment plan.19

       Military borrowers can depend on servicing personnel to reach out to help identify long-
        term repayment arrangements that better meet these borrowers’ needs. Borrowers who are
        or have been enrolled in a military deferment for more than 12 months can expect their servicer to
        make a good faith effort to establish live contact to discuss alternative repayment plans or send a
        written attempt to establish contact that includes information about the potential benefits and
        protections specific to military borrowers.

        Pursuant to an agreement for a data exchange with the Department of Veterans Affairs, upon
        receiving data confirming a military borrower has been determined to be unemployable due to a


19
  See also U.S. Department of Education, 77 Fed. Reg. 188, 29311-29318 (Sept. 27, 2012), available at
https://ifap.ed.gov/fregisters/FR092712.html.


                                                       21
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 23 of 52




       service-connected or other disability, a borrower can expect to be informed of his or her
       eligibility for loan discharge based on a total and permanent disability and an explanation of the
       process for applying for such discharge. To the extent possible, borrowers can expect that their
       loan obligation will be discharged if they are eligible.

Strengthening the Customer Experience for All Borrowers through Accurate Servicing, Actionable,
Personalized Communications and State-of-the-Art Technology

Borrowers can expect access to high-quality customer service when they need it, for communications to
be personalized and informed by rigorous testing and evaluation, and for servicers to leverage
technology to communicate with borrowers. This communication should include the following steps to
strengthen the customer experience:

      Borrowers can expect their servicer to be open when they reach out to ask a question or ask
       for help. Borrowers can expect to be able to call the call center during and after normal business
       hours, including availability after 5:00 pm in all continental U.S. time zones and some weekend
       hours.

      Borrowers can expect clear, plain language actionable written and oral communications
       informed by iterative user testing. For any disclosures, written or electronic communications,
       or scripts for oral communications, FSA should retain or direct its servicers to retain an
       independent consultant to conduct user testing with borrowers to ensure that the communication
       is written in plain language, conveyed in a manner that facilitates effective consumer
       understanding of costs and benefits, and results in the desired outcome. This user testing should
       be completed within 180 calendar days of the award, re-tested no less frequently than once every
       24 months for all disclosures currently in use, and used to test any other new disclosures or other
       communication identified. If material changes are made to any of the disclosures that have been
       tested, they should be retested prior to use. Changes and enhancements should be made to address
       the results of the user testing. The tests should also be applied to verify that all new paper and
       electronic communications are accessible to visually impaired borrowers.

      Borrowers can expect to receive personalized and effective information about alternative
       repayment plans, including income-driven repayment plans. Monthly statements, routine
       email communications, and other borrower communications should provide clear, personalized
       information that allows all borrowers to better understand and evaluate available repayment
       options, including a personalized depiction of monthly payment under a selected range of
       alternatives. Borrowers can expect to receive information detailing their rights, including their
       right to enroll in a different repayment plan—particularly one that may lower their monthly
       payments—and can expect to be provided with actionable information on how to exercise those
       rights. Where permitted, electronic communications should provide this information directly,


                                                   22
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 24 of 52




      rather than requiring borrowers to log into the online platform or through the method preferred or
      designated by the borrower, such as email or text.

     Borrowers can expect to receive the Payback Playbook. As Education develops plain language
      disclosures, including potential individualized disclosures, consistent with the information
      obtained from CFPB’s Request for Information Regarding Student Loan Borrower
      Communications (Fed. Reg. Docket ID CFPB-2016-0018) or at a later time, the servicer should
      create and maintain the ability to implement and provide those disclosures to borrowers.

     Borrowers can expect their servicer to communicate with them and accept a payment using
      the borrower’s preferred method, including communications and payment systems
      optimized for mobile technology. Via the portal, FSA should ensure that borrowers can access a
      mobile and online, user-friendly application, using graphical representation to present information
      where such representation is useful in facilitating borrowers’ understanding. This application or
      website should provide state-of-the-art self-service for borrowers to access the status of their
      account, see consumer information regarding their loans, select pre-payment options, make
      payments, switch payment plans, capture and upload images of documents, complete forms, and
      confirm income for income-driven repayment plans. The portal should be fully accessible to
      visually impaired borrowers. In addition:

      o       Borrowers should be able to opt in to text message alerts about payment due dates and
              when it is time to recertify their income and family size for annual income-driven
              repayment calculations.

      o       As new payment technologies reach scale, FSA should seek to make these new payment
              options available to borrowers making student loan payments.

      o       Borrowers should be able to leverage new technology in order to submit required
              documents. Remote capture technology should allow users to take pictures of these
              documents on their smart phones and electronically submit them for processing.




                                                  23
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 25 of 52




Part Three: Consistent

The current multi-servicer, servicer-branded environment can create confusion for borrowers. In addition,
variations in the way servicers work and interact with borrowers can result in varying experiences for
borrowers. A single, centralized portal can ease some confusion for borrowers, including clarifying that
the U.S. Department of Education is responsible for the servicing of all federal Direct Loans.

Borrowers can expect to receive adequate and timely communications related to all servicing functions,
and all common servicing functions should be consistent for all borrowers across all service providers.
Common servicing functions should include a single web portal and phone number for borrowers to use
to access their servicer, white-label, Education-branding for all borrower information and websites, and a
clear set of common processes and communications across personnel, platforms, and methods of
communication, in order to ensure that process of repaying a student loan presents a consistent and
continuous customer experience.

Strengthening Consumer Protections for Borrowers through Consistent Processing of Payments

Borrowers depend on student loan servicers to handle payments and process borrowers’ instructions in a
way that facilitates successful repayment, minimizes costs to consumers, and ensures consistency. The
following framework provides additional policy direction related to the development of a set of common
baseline standards to govern the handling, processing, application and allocation of payments, as well as
the treatment of payment instructions from borrowers.

       Borrowers can expect their servicer to credit payments as of the date received. Payments
        should be accurately credited to borrowers’ accounts as of the date a payment is received by the
        servicer, including payments sent by U.S. mail and electronic payments sent by a borrower’s
        bank. To the extent possible, payments initiated on the online platform should be accurately
        credited as of the date the borrower initiates payment (12:01 am to 11:59 pm in the borrower’s
        time zone). If a borrower sends a payment to the incorrect address for submitting mail payments,
        the payment should be forwarded to the correct address within a reasonable period of time, the
        borrower’s account should be credited as of the date the correct department receives his or her
        payment, and the borrower should receive notification that this has occurred.

       Borrowers can expect their servicer to provide extra help when payment processing policies
        change. Borrowers can expect to be notified in writing and through their preferred or designated
        method of communication at least 45 calendar days in advance of any changes to payment
        processing policies, including any future changes to the payment address. Borrowers should also
        expect to be protected from any negative consequences for any payment made under an old
        policy for 90 calendar days following the change, under circumstances in which the servicer is
        notified of a payment submitted under the old policy. If a borrower submits payment under the
        old policy, he or she will receive a written notification with directions describing the new policy.


                                                    24
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 26 of 52




     Borrowers with multiple student loans can expect their servicer to group their loans
      together into one account. Unless a borrower instructs otherwise, loans held by Education and
      issued under the same loan program (e.g., Direct Loans, Perkins Loans) should be grouped into
      one account, giving the borrower one monthly billing statement for that group of loans that lists
      all of the loans. Borrowers can expect be able to access information about all of their federally-
      held loans using a single online account, regardless of loan program. Though all the loans are
      listed as one group, each loan should remain a separate obligation and should also be listed
      individually to the borrower. Information on monthly statements should be user-tested and
      provided in easy-to-read tables.

     Borrowers who overpay without providing instructions can expect their servicer to apply
      their payment in a way that saves them the most money. Unless otherwise instructed by the
      borrower, any payment in excess of the total monthly amount due should be directed to the loan
      bearing the highest interest rate. If the payment is sufficient to pay off this loan in full, any
      remainder should be directed to each successive loan bearing the next highest interest rate, until
      the payment is exhausted. If multiple loans bear the same highest interest rate, the excess amount
      should be allocated to loans without an interest subsidy (i.e., unsubsidized loans and subsidized
      loans not currently subject to an interest subsidy) before loans with an interest subsidy. Among
      loans that have the same interest rate and the same subsidized or unsubsidized status, the excess
      amount should be allocated among those loans in proportion to their regular monthly payment
      amounts.

     Under certain circumstances, borrowers can expect their overpayments to be handled to
      reflect their unique needs. These include:

      o       Borrowers with Consolidation Loans. For borrowers with Consolidation Loans, any
              funds in excess of the total monthly amount due should be allocated first to the
              unsubsidized portion of the loan, and then once that portion is satisfied, to the subsidized
              portion of the loan.

      o       Borrowers who are in “in-school” status, in their grace period, or who have
              deferred their loans. Borrowers in in-school status or deferment, the grace period, or
              any other period of deferment should have any payment made in excess of the total
              monthly amount due be allocated first to the accrued interest from the loan bearing the
              highest interest rate, and then to the accrued interest from each successive loan bearing
              the next highest interest rate. For loans that have the same interest rate, the overpayment
              should be applied to the accrued interest from those loans in proportion to their regular
              monthly payment amounts (or to the principal balance outstanding if the payment amount
              has not yet been determined for the loan(s)). Once all accrued interest on the account has
              been paid, any remaining excess funds should be allocated to the principal of loans
              without an interest subsidy (i.e., unsubsidized loans and subsidized loans not currently
              subject to an interest subsidy) before allocating to the principal of loans with an interest
              subsidy. For loans that have the same subsidized status, payments should be allocated

                                                  25
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 27 of 52




              first to the principal of the loans with the highest interest rate, and then to the principals
              of each successive loan bearing the next highest interest rate until the payment is
              exhausted. For loans that have the same subsidized status and same interest rate,
              payments should be allocated to the principal of those loans in proportion to their regular
              monthly payments (or principal balance outstanding if the payment amount has not yet
              been determined for the loan(s)).

     Borrowers who pay less than they owe on their statement and do not provide instructions
      can expect their servicer to apply their payment in a way that keeps current as many loans
      as possible. Unless otherwise instructed by the borrower, any payment that does not satisfy the
      total monthly amount due should be allocated in a manner that seeks to minimize delinquency.
      For borrowers with one loan that is more delinquent than all other loans (i.e., more days past due
      than any other loan), the servicer should apply the payment to that loan, up to the amount
      necessary to make it equally delinquent with the next most delinquent loan, if possible. For
      borrowers who have multiple, equally delinquent loans that are more delinquent than other loans,
      the servicer should allocate the payment to the loan in this set that has the lowest regular monthly
      payment, up to the amount equal to one regular monthly payment on that loan, then to each
      successive loan in this set with the next lowest regular monthly payment. For borrowers with no
      amounts past due, the payment should be allocated to the loan with the lowest regular monthly
      payment, and once the current amount due on that loan is satisfied, then to each successive loan
      with the next lowest regular monthly payment. If multiple loans bear the same lowest regular
      monthly payment, the payment should be allocated to the loan in the set bearing the highest
      interest rate, then to each successive loan bearing the next highest interest rate until the payments
      for that set of loans are exhausted. If multiple loans bear the same lowest monthly payment and
      interest rate, borrowers’ payment should be allocated among that subset of loans equally.

     Borrowers can expect their servicer to explain what it does with borrowers’ money when
      borrowers do not provide instructions. Borrowers can expect to receive, in plain language, an
      explanation of the rules for handling overpayments and underpayments on each billing statement
      and on the website in a location and in a manner that is easily accessible for borrowers at the time
      they are considering submitting electronic payments. The website disclosures should include a
      link to a page on the website where a detailed description of the default methodologies. Billing
      statement disclosures should be accompanied by a statement indicating the URL of the webpage
      with the detailed description of the default methodologies. These disclosures should also include
      a statement informing borrowers that they have a right to direct a different application of their
      payment, and a concise, plain language description of the method(s) by which borrowers can
      make such an instruction.

     Borrowers can expect to be provided with a simple, online method to tell their servicer how
      to handle a single payment. For one-time overpayments and underpayments on the online
      platform, when a borrower inserts the total amount he or she plans to pay on the account, the
      borrower should be presented with each individual loan in rows or columns that include

                                                   26
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 28 of 52




      characteristics of each loan, such as the balance, regular monthly payment, interest rate, accrued
      interest, days past due, and due date. Each row or column shall include a separate payment field,
      which shall be populated to reflect the applicable allocation methodology (based on a default or
      standing instructions). The borrower should be able to adjust the prefilled amounts for each loan
      before submitting the payment.

     Borrowers can expect their servicer to provide a simple, online method to select an option to
      direct the handling of an extra payment, even if the borrower does not provide instructions
      with each individual payment. Borrowers can expect their servicer to provide a simple,
      electronic method to provide standing instructions for overpayments, permitting borrowers to
      direct overpayments in the following ways:

      o       Apply overpayments first to loans bearing the highest interest rate (default);

      o       Apply overpayments first to loans with the lowest balance;

      o       Apply overpayments first to unsubsidized loans bearing the highest rate;

      o       Apply overpayments first to loans that are not being repaid under an income-driven
              repayment plan (if borrowers have some loans in income-driven repayment, and some
              that are not);

      o       Divide overpayments proportionately (pro-rata) based on regular monthly payment;

      o       Apply overpayments first to loans with accrued interest; and

      o       Provide a borrower-directed option that allows the borrower to divide an overpayment by
              percentage to each loan.

     Borrowers can expect their servicer to provide a simple, online method to select an option to
      direct the handling of a single extra payment. Borrowers can expect their servicer to provide
      simple, electronic method to provide one-time instructions, permitting borrowers to direct
      overpayments in the same manner permitted for standing instructions. On the same page,
      borrowers can expect to be able to provide one-time instructions related to the handling of an
      underpayment, provided in a menu. When a borrower chooses an option, the payment fields for
      each loan should re-populate based on the chosen option before the borrower submits the
      payment. Borrowers should still be allowed to adjust the payment amounts for each loan to any
      amount before submitting.

      Options for handling underpayments should include the choice to:

      o       Keep loans at the same level of delinquency, and as current as possible (default);


                                                  27
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 29 of 52




      o       Apply underpayments first to loans bearing the highest interest rate;

      o       Apply underpayments first to loans with the lowest balance;

      o       Apply underpayments first to unsubsidized loans bearing the highest rate;

      o       Apply underpayments first to loans that are not being repaid under an income-driven
              repayment plan (if borrowers have some loans in income-driven repayment, and some
              that are not); and

      o       Divide underpayments proportionately (pro-rata) based on regular monthly payment.

      If there is a conflict between a standing instruction and a subsequently provided one-time
      instruction, borrowers can expect the one-time instruction to be followed. If a servicer cannot
      honor an instruction, a borrower should be provided with a written notice informing him or her
      that the instruction could not be honored, including the reasons for that determination, and
      explaining how the servicer handled the payment. The borrower should also be provided with
      directions on how to change his or her instructions for future payments.


     Borrowers can expect to make payments for free, through any payment feature offered by
      their servicer. Borrowers can expect never to be charged any convenience or processing fee for
      payments made electronically through the online platform or by telephone.

     When someone else makes payments on behalf of a borrower, borrowers can expect their
      servicer to follow any payment instructions provided. Borrowers can expect payments made
      on the behalf of a borrower by another party to be handled consistent with any instructions
      provided by the person who made the payment. If no such instructions have been provided, the
      borrower can expect the payment to be handled in accordance with any previously provided
      standing instructions.

     Borrowers can expect their servicer to be able to retroactively reallocate payments. The
      servicing system should have the ability to be able to reallocate payments retroactively, including
      payments made by third parties. Retroactive adjustments should also be able to be made whether
      the prepayment advances the due date, or not.

     Borrowers can expect a simple, online method to tell their servicer whether or not they want
      to take a break from upcoming payments when they pay more than they owe on their bill.
      When a borrower is making payments using an online servicing platform, using the page with
      individual loan payment fields, the borrower should be presented with the following two
      exclusive options after the borrower inserts a payment amount for a given loan sufficient to


                                                  28
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 30 of 52




      advance the due date by more than one billing cycle. These options should be presented in check-
      box form, in the row or column for the loan:

      o       The option to not advance the due date, which shall be listed first; and

      o       The option to advance the due date.

      Borrowers can expect to be able to indicate a preference for all loans. Borrowers can expect to see
      an explanation, presented in user-tested, effective, plain language, describing the future payment
      requirements associated with each option (including the need to make payments next month when
      the due date is not advanced), other differences between the two options material to the
      borrower’s decision, how advancing the due date will suspend automatic electronic payments,
      and the consequences of advancing the due date and paying $0 in subsequent months. A borrower
      who has inserted amounts into payment fields for individual loans that are sufficient to trigger
      advancement of the due date shall not be able to proceed until the borrower has chosen one of the
      two options for those loans.

     After making an extra payment, borrowers can expect to receive clear, plain language
      information about their loan explaining what it means to take a break from making
      upcoming payments. If the borrower elects to advance his or her due date, the borrower should
      continue receiving a billing statement. Any such billing statement reflecting a $0 amount due
      should contain a user-tested, effective, plain language disclosure about the potential consequences
      of paying $0 in response to a $0 bill, and should also inform the borrower that making a payment
      can help the borrower pay off the loan faster and result in less total interest paid over the life of
      the loan.

     Borrowers can expect to be able to easily manage automatic payments online. Borrowers can
      expect be able to authorize recurring, automatic monthly payments using an online
      form. Borrowers can expect to be able to stop recurring payments by making a notification before
      a scheduled payment. Borrowers can expect to be able to stop or modify recurring payments
      using an online form. Borrowers should receive a copy of the notice of terms that includes the
      recurring nature of the payments, the amount and timing of all payments to which the consumer
      agreed, as well as other important information. Before borrowers authorize recurring automatic
      payments, borrowers should be prompted with an option to pay more than the regular monthly
      payments via automatic payments, which will be accompanied by a prompt to select how those
      payments should be allocated (including the options described above).

      When a borrower signs up for automatic payments that are higher than the regular monthly
      payment, the borrower should be required to opt out of advancing the due date with those
      automatic payments so that the payments will continue. When a borrower signs up for automatic
      payments (of any amount), and makes a separate manual payment that either covers the monthly
      payment or advances the due date for future months such that $0 is due when the automatic


                                                   29
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 31 of 52




        transfer would be processed, the automatic transfer for that month should not be processed.
        Borrowers should be notified when a payment is not processed.

Strengthening Consumer Protections for Borrowers through Consistent Credit Reporting

For millions of consumers, student loans are their first entry into credit markets. Consequently, repaying
student loans and accurately documenting payment is an important step to help pave the way for millions
of consumers to access safe and affordable credit. The following framework provides additional policy
direction to ensure that the furnishing of credit information is done consistently and accurately.20

       Borrowers can expect their servicer to furnish consistently accurate information about their
        student loans. All loans should be reported consistently and accurately to the credit bureaus so
        that borrowers with similar repayment history are reported in a similar fashion. Specifically:

       o         Borrowers should be able to expect that each loan in an account will be reported as a
                 separate trade line to the consumer reporting agencies identified by Education;

       o         Servicers should not report delinquencies to the Credit Reporting Agencies until accounts
                 become 90 calendar days past due;

       o         Since there are relatively limited permutations on consumers’ repayment histories, the
                 use of special comment codes should be limited to a set of acceptable circumstances
                 predetermined by FSA;

       o         All instances of borrower forbearance where no payment is due should be reported in a
                 manner similar to deferment and should not include the “CP” special comment code;

       o         When reporting the terms duration of a loan, loans being repaid under an income-driven
                 repayment plan should reflect the estimated maximum number of months until loan
                 forgiveness is reached at the time the repayment plan was entered into;

       o         The original loan amount should reflect the amount borrowed at origination including all
                 disbursements of the loan;

       o         The current balance of the loan should reflect all outstanding principal and interest owed
                 at the time of reporting, but should not include any accrued interest charges that have
                 been waived or subsidized by the government;



20
  This policy direction was developed by Education, in consultation with Treasury and the CFPB, consistent with
the framework issued by the agencies in April 2016, available at http://www2.ed.gov/documents/press-
releases/04282016-credit-reporting.doc.


                                                       30
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 32 of 52




      o        To the maximum extent possible, a loan transfer between servicers should maintain one
               continuous trade line on each borrower’s credit report so that consumers can easily track
               their repayment history on their credit report;

      o        In drafting these guidelines for servicers and subsequent updates, care should be taken to
               manage the consequences of borrowers’ access to credit where there may be material
               alterations to a consumer’s credit history; and

      o        FSA should preserve the flexibility to determine any other requirement deemed necessary
               to improve the consistency and accuracy of credit reporting.

Strengthening Consumer Protections for Borrowers through Consistent Access to Clear and
Accurate Payment Histories and Billing Statements

Borrowers should be able to request copies of their payment histories for the life of their loan and
schedule of future payments, as well as receive them quickly and at no cost. Borrowers should also be
able to easily access information about interest accrual and capitalization, as well as the number of
qualifying payments made and/or remaining towards certain benefits and protections, such as loan
forgiveness under an income-driven repayment plan. The following framework provides additional policy
direction to ensure that payment histories and billing statements are readily available, accurate, and
provide the right information to improve borrower understanding and facilitate successful repayment.

      Upon request, borrowers can expect to receive a written payment history covering the life of
       the loan at no cost. The written payment history should include, for each individual loan: the
       original amount borrowed, the amount owed at the start of repayment; outstanding balance as of
       the request date; current amount of accrued interest; current delinquency or paid ahead status; the
       date and amounts of all payments; how such payments were applied; periods of deferment or
       forbearance; details of all interest capitalization events; and number of qualifying payments
       towards Public Service Loan Forgiveness if borrower has submitted an Employment Certification
       form, income-driven repayment loan forgiveness, and any other potentially applicable borrower
       benefits.

      Borrowers can expect to regularly receive basic information about their loans. Every billing
       statement a borrower receives should include, at a minimum, the information listed below.
       Information should be provided in easy-to-read tables similar to those found on credit card
       statements. This information should also appear on the borrower’s online account in the same
       format as it appears in monthly statements. Billing statements should be user-tested for
       readability.

       o       Basic account-level information, including:

                      Total amount due, including a breakdown of this amount between the total
                       amount past due and the total current scheduled monthly payment;

                                                   31
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 33 of 52




                       Total outstanding balance on the account, including a breakdown of this amount
                        among fees, accrued interest, and principal; and

                       Due date (including the date on which amounts will be due on an account with an
                        advanced due date).

        o       Basic individual loan-level information, including:

                       Outstanding balance, including a breakdown of this amount among fees, accrued
                        interest, and principal;

                       Regular monthly payment amount;

                       Interest rate;

                       Due date (including the date on which amounts come due on a loan with an
                        advanced due date); and

                       Amount of any payments applied to this loan during the billing cycle.

        o       The name(s) of any applicable repayment plan(s) in which the borrower is currently
                enrolled; applicable recertification deadline; and information related to alternative
                repayment plans and on how to enroll in alternative repayment plans.

        o       Information about default payment processing methodologies.

        o       Information about the submission of one-time or standing instructions, including a link to
                the website where instructions can be submitted and the phone number where they can be
                provided.

        o       Information about how to submit a request for assistance or account dispute.

        o       On the tear-away payment coupon from a billing statement, a field for writing one-time
                payment instructions and a way to indicate a choice on whether or not to advance the due
                date with a prepayment.

Strengthening Consumer Protections for Borrowers through a Consistent and Consumer-Friendly
Payoff Process

Borrowers should receive clear instructions about how to request payoff statements and how to pay off
only the loans they want. Borrowers should receive reliable payoff statements that include a clear
expiration date. Borrowers should also be able to track the processing of payoff payments and access a

                                                    32
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 34 of 52




“paid-in-full” confirmation. The following framework provides additional policy direction to ensure that
the process for paying off student loans is simple, transparent, and facilitates successful payoff.

       Borrowers can expect an online explanation about how to request a payoff statement. The
        methods by which a borrower may obtain a valid payoff statement for a single loan or group of
        loans should be clearly disclosed online.

       Borrowers can expect basic information about payoff balances and how to pay off a loan as
        part of their periodic billing statement. Borrowers’ billing statements should indicate that
        payment of the outstanding loan balances provided on the billing statement may not pay off the
        loans and that the borrower must specifically request the payoff amount for a single loan or group
        of loans.

       Borrowers can expect payoff statements to be complete and accurate. Payoff statements
        provided to borrowers should accurately reflect the fees, interest, and principal that must be
        satisfied to pay off the loan, and should include all other information necessary for the borrower
        to pay off the loan, including the date by which the indicated payoff amount must be received to
        successfully pay off the loan, the mailing address to which the borrower should send the payoff
        payment, information about how to submit the payoff payment electronically if the borrower so
        chooses, and a statement that the borrower will receive a “paid-in-full” notice.

       Borrowers can expect to have access to a simple, online mechanism to initiate, track, and
        manage payoff requests. Borrowers should be able to request and receive payoff statements via
        an online portal and be able to check the status of their request and monitor the processing of
        payoff payments. Borrowers should be able to expect that the information provided in the payoff
        statement, including the payoff amount and the date through which the payoff amount is accurate.

        If a borrower: (1) sends a payment greater than the payment tolerance for payoff payments,
        regardless of whether or not the borrower has requested a payoff statement; or (2) sends the
        payoff amount within 14 business days after the date through which the payoff amount is valid,
        the borrower can expect to receive a notice stating that the attempted payoff payment was
        received and that the payment was insufficient to pay off the remaining balance of the loan(s),
        and indicating the amount necessary to pay the loan balance in full and the date until which that
        amount will be sufficient.

Strengthening Consumer Protections for Borrowers during Servicing Transfers21


21
   As FSA transitions to a new platform and communications are made using Education branding, FSA should
consider how this policy direction should be adjusted to ensure a more-seamless customer experience. For example,
although the notifications directed in this section may make sense when servicers communicate under proprietary
branding, FSA should preserve flexibility to combine written notices from multiple service providers if all service
providers are required to communicate with Education branding.


                                                        33
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 35 of 52




When servicers change, borrowers can expect to be able to depend on both servicers to provide specific
information to ensure they know how to make payments, understand the status of any automatic
payments, and receive updates about the status of their loans. Borrowers can expect their old company to
fully transfer all records relating to their loans, including any computer records, to the new company and
expect their new company to actively monitor their accounts for any errors that may have occurred
during transfer, to ensure borrowers’ payments are on track, and to ensure that borrowers continue
receiving any benefits or protections applied to their loans by their old servicer. If there is a servicer
error during transfer, borrowers should not be harmed. The following framework provides additional
policy direction to ensure that the process for transferring servicing is simple, transparent, and protects
consumers.

       Borrowers can expect to hear from their current servicer when their servicer is going to
        change. Each borrower subject to a transfer can expect to be provided with a written notice
        (“First Notice by Transferor Servicer”) not more than 60 and not less than 45 calendar days
        before the effective date of the transfer. The notice shall contain the following information:

        o       The effective date of the transfer of servicing;

        o       The name, address, and toll-free telephone number for the Transferor Servicer’s
                designated point of contact who can be contacted by the borrower to obtain answers to
                servicing inquiries;

        o       The date on which the Transferor Servicer will cease to accept payments relating to the
                loan and the date on which the Transferee Servicer will begin to accept such payments–
                these dates shall either be the same or consecutive calendar days;

        o       A statement that the transfer of servicing does not affect any term or condition of the
                student loan other than which entity is servicing the loan; and

        o       Information on whether the borrower’s authorization for recurring electronic fund
                transfers, if applicable, will be transferred to the Transferee Servicer. If any such
                recurring electronic funds transfers cannot be transferred, the Transferor Servicer shall
                provide information as to how the borrower may establish new recurring electronic funds
                transfers in connection with transfer of servicing to the Transferee Servicer, as described
                in Electronic Funds Transfer Authority.

       Borrowers can expect to get a “welcome letter” from their new servicer, when their servicer
        is going to change. Borrowers can expect that their new servicer, when acting as the Transferee
        Servicer and written communication is sent as a communication from Education, will provide to
        each borrower subject to the transfer a written notice not less than 15 calendar days before the
        effective date of the transfer (“Notice by Transferee Servicer”). The Notice by Transferee
        Servicer shall contain the following information:

        o       The effective date of the transfer of servicing;

                                                     34
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 36 of 52




      o       The name, address, and toll-free telephone number for Transferee Servicer’s designated
              point of contact at which the borrower can obtain answers to servicing inquiries, the date
              on which the Transferor Servicer will cease to accept payments relating to the loan and
              the date on which the Transferee Servicer will begin to accept such payments–these dates
              shall either be the same or consecutive calendar days. The notice shall also include a
              statement that the transfer of servicing does not affect any term or condition of the
              student loan other than which entity is servicing the loan;

      o       Information on whether the borrower’s authorization for recurring electronic fund
              transfers, if applicable, will be transferred to the Transferee Servicer. If any such
              recurring electronic funds transfers cannot be transferred, the Transferee Servicer shall
              provide information explaining how the borrower may establish new recurring electronic
              funds transfers with the Transferee Servicer;

      o       Information on how to obtain a payment history, which should be derived from
              information transferred from the Transferor Servicer;

      o       A notification indicating whether an alternative repayment plan application is pending;
              and

      o       Information about how to submit a complaint to FSA in the event of a servicing error.

     Borrowers can expect to get a “goodbye” letter from their old servicer, letting them know
      that a transfer is about to occur. Borrowers subject to transfer can expect to be provided with a
      written notice not less than 15 business days before the effective date of the transfer and at least
      30 business days after the first notice (“Second Notice by Transferor Servicer”). The Second
      Notice by Transferor Servicer shall contain all of the following information:

      o       All of the required information contained in the First Notice by Transferor Servicer;

      o       Information on how to obtain a payment history which should be derived from
              information being transferred;

      o       A notification indicating whether an alternative repayment plan application is pending;
              and

      o       Information about how to submit a complaint to FSA.

     Borrowers can expect to receive extra help if they send a payment to their old servicer. To
      the extent feasible, for at least 120 calendar days beginning on the effective date of transfer,
      borrowers should be notified in writing if any payment is received by their previous servicer,
      including a notice that the payment was forwarded to the correct location, if applicable.




                                                  35
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 37 of 52




     Borrowers can expect to be protected from negative consequences following servicing
      transfers. During the 60 calendar days following transfer, borrowers should be protected from
      any negative consequences, including but not limited to negative credit reporting and denial of
      eligibility for any benefit or protection established under Title IV of the Higher Education Act (§
      1070a et. seq.), as a result of a payment either remitted to the Transferor Servicer or made in
      accordance with the Transferor Servicer’s prior policy.

     Borrowers can expect their servicer to maintain a complete and accurate record of their
      account. Under the new servicing system, borrowers should be able to expect that the following
      documents and data on each student loan account serviced by the servicer will be maintained in a
      manner that facilitates compiling such documents and data into a servicing file:

     o        Schedule of all transactions credited or debited to the student loan account;

     o        A copy of the promissory note for the student loan;

     o        Any notes created by servicer personnel reflecting communications with the borrower
              about the student loan account;

     o        A report of the data fields relating to the borrower's student loan account created by the
              servicer’s electronic systems in connection with servicing practices;

     o        Copies of any information or documents provided by the borrower to the servicer;

     o        Usable data fields with information necessary to assess qualification for forgiveness
              including Public Service Loan Forgiveness; and

     o        Any information necessary to compile a payment history as described above.

     Borrowers can expect their servicer to maintain information about their account, even after
      their account is closed or transferred. To the extent practicable, records should be retained that
      document actions taken with respect to a borrower's student loan account until six years after the
      date a loan is discharged or six years after servicing of a loan is transferred to another servicer.

     Borrowers can expect their servicer to compile their payment history and provide it to their
      new servicer, before their servicer changes. Under the new servicing system, borrowers should
      be able to expect that their servicer has organized and sorted historical payment and account
      information from Transferor Servicer and Education such that it can, upon request, promptly
      provide borrowers with payment histories per the Payment History section, which shall include
      historical information from before the new servicer began servicing the borrower’s loans.




                                                  36
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 38 of 52




Part Four: Accountable

Student loan borrowers can expect accountability, quick responses to inquiries and complaints, and
transparent resolutions when problems occur. The current student loan servicing system, with various
servicing entities managing different loan portfolios, results in varying experiences for borrowers. The
new contract provides an important opportunity to improve accountability by building in higher
expectations for monitoring servicing entities and integrating complaint resolution into the oversight of
those entities. Borrowers can expect to be able to depend on robust oversight from Education and expect
their servicer to have strong internal systems and processes to independently address any requests for
assistance and servicing errors identified by borrowers. That is why in his June 30, 2016 memorandum,
Secretary King noted the importance of this procurement in achieving the Administration’s goals of
incentivizing “high quality, transparent, and consistent servicing for borrowers” with “meaningful
consequences for vendors who come up short” and directed the procurement team to, among other things,
make past performance the “most important noncost factor in the evaluation, consistent with applicable
procurement regulations.”22

Strengthening Accountability for Student Loan Servicers through Expanded Monitoring and
Oversight by Education

On July 1, 2016, in fulfillment of the President’s directive in the Student Aid Bill of Rights to “create a
responsive student feedback system” for student aid customers, Education implemented the FSA
Feedback System, available to customers at StudentAid.gov/feedback. This allows customers of federal
student aid programs to submit complaints, provide positive feedback, and report allegations of
suspicious activity to Education for review and resolution. This system can help Education to track and
monitor complaints against servicing entities. The following framework provides additional policy
direction to ensure that expanded oversight, including the new FSA Feedback System, is effectively
leveraged to protect consumers and hold servicers accountable:

       Education will effectively monitor borrowers’ experiences, ensuring that they receive timely
        and accurate help when they need it. Borrowers can expect to be able to rely on robust
        oversight, including by leveraging the new FSA Feedback System; systematic tracking of the
        substance and outcome of all borrower calls with experts, borrower requests for assistance and
        account disputes, as well as a periodic review of a sample of recorded calls for quality; and
        corrective action when necessary. Borrowers can also expect to be able to depend on
        comprehensive coordination and information sharing with state and federal law enforcement
        agencies so these agencies can take action if illegal practices occur. Borrowers’ complaints
        received directly by the servicer should be reported to Education.



22
  Memorandum from U.S. Department of Education Secretary John B. King, Jr. on Consideration of Past
Performance in Student Loan Servicing Recompete (June 30, 2016), available at
http://sites.ed.gov/ous/files/2016/06/John-King-servicer-past-performance-memo.pdf.


                                                     37
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 39 of 52




     Servicing contractors should comply with federal and state law, taking any necessary steps
      to support oversight by federal or state agencies, regulators, or law enforcement officials.
      Student loan servicers and other service providers, including sub-servicers, subcontractors, and
      other providers of specialty student loan servicing functions should meet all applicable
      requirements set forth by federal law. FSA shall codify the importance of cooperation with
      federal and state authorities in any agreement to provide services on behalf of borrowers.

     Borrowers can expect to be provided meaningful resolution of servicing-related complaints
      about their federal student loans in a timely manner. With a limited set of streamlined,
      consistent systems and processes, Education will be able to more effectively manage and oversee
      vendors’ performance. The new FSA Feedback System, in particular, should be leveraged to
      ensure accuracy and excellence in federal student loan borrower customer service. Servicing
      entities should demonstrate that they can effectively receive and quickly address complaints, both
      those forwarded from Education’s complaint system or sent directly from a borrower or borrower
      representative.

     Borrowers can expect that servicers will develop a comprehensive complaint resolution plan
      that is consistent and compatible with Education’s feedback system. The newly-launched
      FSA Feedback System greatly enhances the ability of FSA to effectively monitor its servicer
      partners. Servicers are currently provided with direct access to the Feedback System through a
      Partner Portal through which they are expected to resolve complaints. Complaints may be routed
      to servicers automatically (e.g., based on the complaint categorization type selected by the
      borrower, or manually by an FSA employee). During the case resolution process, servicers are
      generally expected to communicate with the borrower by using the Feedback System’s own email
      functionality, including initial response to the borrower, interim communications, and final case
      resolution. The system captures every email sent or received in this manner between the borrower
      and the servicer, and this information is viewable by FSA staff. Servicers should manually log
      information created in the course of the case resolution process that is not automatically captured
      by the system, such as summary logs of telephone conversations made to and from the borrower,
      documentation related to the case, and the nature, responsible party, and completion of specific
      tasks required to resolve the case. As with email correspondence, all of this information should be
      viewable by FSA staff. This unprecedented level of insight into the case resolution
      communications between borrower and servicer will allow FSA to clearly identify and resolve
      situations in which the highest level of customer service is not provided.

     Borrowers can expect that the complaint resolution process used by servicers ensures that
      the timelines established by Education for response and resolution will be met. Education’s
      complaint resolution plan should provide a response to the borrower within 15 calendar days of a
      complaint and to have a resolution within 60 calendar days for most cases. FSA staff members
      should perform general quality assurance on case resolution by servicers, and regularly review
      complaint resolutions, both completed and in progress, for timeliness and quality.



                                                  38
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 40 of 52




Strengthening Accountability for Student Loan Servicers by Requiring Enhanced Internal Policies
and Procedures to Support the FSA Feedback System

Consistent with the FSA Feedback System and related processes, servicers should have the capacity to
escalate complaints that have not yet been resolved and to track and compile complaint data that can be
subsequently reviewed by Education. The FSA Feedback System significantly improves FSA’s ability to
analyze and report on complaint data. The system itself allows for the rapid creation of reports regarding
the quantity and type of feedback provided regarding individual servicers as well as the timeliness and
satisfaction of complaint resolution. FSA should monitor these reports in order to identify and manage
operational issues; for example, FSA may investigate a particular servicer that has become the subject of
a significant increase in complaints, or may research whether sustained differences in relative complaint
volume across servicers may be the result of specific best practices that could be instituted at a systemic
level.

FSA should send complaint data to its Enterprise Data Warehouse and Analytics (EDWA) platform,
which allows data received through the Feedback System to be matched with data collected by FSA’s
other systems, such as the National Student Loan Data System (NSLDS) and the Common Origination
and Disbursement (COD) system. This aggregated data allows FSA to perform more sophisticated
analysis on complaint data; for example, FSA may be able to identify whether certain complaints are
more prevalent within certain population segments, which would then allow FSA to take targeted action
to improve service accordingly. Finally, FSA should produce a report, in line with the objective of the
Student Aid Bill of Rights presidential memorandum, summarizing the complaints data it has compiled.
The following framework provides additional policy direction to ensure that servicers take the necessary
steps to support expanded oversight by FSA:

       Borrowers can expect prompt and thorough resolution of their complaints and the
        contracts should incent servicers to do so. Borrowers can expect to never need to personally
        resort to escalation in order to have their complaints resolved. Therefore, FSA should identify
        thresholds for servicers (i.e., a certain number of complaints identifying the same servicing error;
        certain types of serious errors; and/or unreasonable delays in response to complaints) for which,
        when triggered, appropriate remediation plans or sanctions will be pursued that requires the
        servicing servicers to pay for the costs resulting from the action.23

       Servicers should work with Education to ensure that all needed complaint materials are
        provided to Education for enforcement purposes. In addition to Education’s own enforcement
        entities, FSA will send complaint data to the Federal Trade Commission’s (FTC’s) Consumer

23
  Education is also exploring additional ways to expand the role borrowers can play when policing servicers for
compliance with servicer obligations under the law and under any contract servicers may hold with Education.


                                                        39
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 41 of 52




        Sentinel system, a platform accessible by multiple Federal enforcement agencies, including the
        FTC, the CFPB, the Department of Veterans Affairs, and the Department of Defense.

Strengthening Accountability for Student Loan Servicers through Enhanced Internal Processes to
Accept, Track, and Resolve Requests for Assistance and Account Disputes

In addition to expanded resources to seek assistance through Education, borrowers can expect their
servicer to provide a transparent, consistent process to seek assistance and address account disputes.
Borrowers can expect their servicer to provide the first line of customer service for all requests for
information or assistance and attempts to resolve account disputes or servicing errors. The following
framework provides additional policy direction to ensure that borrowers can access a robust system and
reach staff appropriately trained to accept, process, investigate, respond to, and resolve these borrower
requests in a timely and effective manner:

       Borrowers can expect to easily get help from their servicer when they need it. Borrowers can
        expect to be able to easily access methods to submit a request for assistance, including such
        methods as phone, email, and regular mail. The toll-free telephone number, email address,
        mailing address, and process for consumers to submit requests for assistance should be clearly
        posted on the website. The website should also include a clear and conspicuous disclosure the
        policies and procedures related to complaint resolution and escalation.

        To the extent possible, requests for assistance should be addressed over the phone in real-time, or
        via a chat option. For any request for assistance that includes a request for documentation or
        information, where a response cannot be immediately provided, borrowers should be provided
        with the documentation or information they requested within 14 calendar days. There should also
        be adequate and appropriately trained staff to accept, process, investigate, respond to, and resolve
        borrowers’ requests for assistance in a timely and effective manner.

       Borrowers can expect to be able to get a second opinion. Borrowers can expect their servicer
        will offer a process by which any borrower can escalate any request for assistance (except
        account disputes, which are subject to the provisions in account dispute appeals). This process
        must include at least the following: (1) when making a request for assistance on the phone, the
        ability for the borrower to obtain immediate review of the response if an immediate response is
        provided during the call, by an employee of the servicer at a higher supervisory level; and (2) a
        clear and conspicuous disclosure of the servicer’s policies and procedures related to escalation on
        the single portal.

       Borrowers who encounter more serious problems (potential servicing errors) can expect to
        have access to a transparent, timely process to dispute the error and correct their account.
        Borrowers can expect to benefit from additional safeguards when they encounter a servicing
        error, including an enhanced process within the servicer designed to deal with these account
        disputes. Borrowers can expect their servicer immediately determine whether the account dispute


                                                    40
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 42 of 52




      can be resolved fully in favor of the borrower, upon receipt of the account dispute by their
      servicer. If the account dispute is resolved fully in favor of the borrower within 10 business days
      of receipt of such communication, the borrower can expect to be notified that the account dispute
      has been resolved fully in his or her favor. If the account dispute cannot be resolved fully in favor
      of the borrower within 10 business days of receipt of such communication, the following policies
      and procedures shall apply:

      o       Within 10 business days of receipt of an account dispute, defined as any written borrower
              communication asserting that the servicer made an error, borrowers can expect their
              servicer to send a written response acknowledging receipt of the communication;

      o       Within 30 calendar days of receiving an account dispute, borrowers can expect their
              servicer to complete the following actions:

                     Conduct a thorough investigation of the account dispute; and

                     Make all appropriate corrections to the account of the borrower, including any
                      derogatory credit furnishing resulting from an error, and, if any corrections are
                      made, sending the borrower a written notification that includes the following
                      information:

                              An explanation of correction(s) to the borrower’s account that have been
                               made; and

                              The toll-free telephone number, email address, and mailing address of
                               servicer’s personnel knowledgeable about the investigation and
                               resolution of the borrower’s account dispute.

     Borrowers can expect their servicer to request any additional information needed to take
      action on their account dispute. If account disputes are duplicative, or overbroad or overly
      vague such that the servicer cannot determine what the borrower is disputing, borrowers can
      expect their servicer to respond within 30 calendar days by notifying the borrower of this fact,
      and by telling the borrower what he or she needs to submit before the servicer can process the
      account dispute.

     Borrowers can expect their servicer to let them know if it cannot act on their account
      dispute. Each borrower can expect that if a servicer determines as a result of its investigation that
      the requested changes in the borrower’s dispute will not be made, his or her servicer will provide
      the borrower with a written notification that includes the following information:

      o       A description of its determination and an explanation of the reasons for that
              determination;


                                                   41
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 43 of 52




      o       The toll-free telephone number, email address, and mailing address of his or her
              servicer’s personnel knowledgeable about the investigation and resolution of the
              borrower’s account dispute;

      o       A statement that the borrower can appeal the servicer’s determination; and

      o       Information regarding the method by which the borrower may request copies of
              documents the servicer relied on to make a determination that no changes to a borrower’s
              account will be made.

     When borrowers encounter more serious problems, they can expect a more rigorous
      process to appeal. Borrowers should expect their servicer to offer a process by which the
      borrower can appeal, in writing, after the borrower receives a determination regarding an account
      dispute. The appeals process shall include:

          o   A written acknowledgment notifying the borrower that their servicer has commenced an
              appeals process. Such acknowledgment shall be sent within 10 business days of receiving
              a written request for appeal from the borrower;

          o   A reassessment of the servicer’s determination regarding an account dispute, performed
              by another employee of the servicer at a higher supervisory level than the employee(s)
              involved in the initial account dispute determination, as described below;

          o   Investigation and resolution of appeals within 30 calendar days of Servicer’s
              commencement of the Appeals process; and

          o   Notification sent to the borrower, in writing, documenting the outcome of the appeal,
              including any reason for denial.

     When borrowers request assistance or submit an account dispute in writing, they can
      expect their servicer to handle their problem, even if it goes to the wrong servicer address.
      Borrowers can expect their servicer to have reasonable policies and procedures to address written
      disputes sent by borrowers to an address other than one designated by their servicer for receipt of
      written disputes. Such policies and procedures shall include forwarding requests for assistance or
      account disputes to the proper office or unit of the servicer. The servicer need not consider the
      request for assistance or account dispute received until it is received by the proper office or unit
      of the servicer.

     When borrowers seek assistance, they should not face negative consequences while their
      servicer reviews their account. While borrowers have a pending account dispute, including any
      applicable appeal, they should be protected from any negative consequences materially related to
      the subject of the account dispute, including furnishing negative information to a credit reporting


                                                  42
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 44 of 52




        agency, referring the debt to a third-party debt collector, or taking any action that results in a loss
        of benefits or protections.

       Servicers must take the necessary steps to ensure internal processes support robust
        oversight and accountability. Servicers should establish and maintain a compliance program
        with proper training, policies and procedures, and monitoring and corrective action; a responsive
        internal consumer complaint response process; board and management oversight; and an
        independent compliance audit function.24

       Borrowers can expect their servicer to support external complaint handling functions
        administered by other federal and state agencies. There should be at least one management-
        level employee to be the primary contact for the CFPB, any state attorney general, or any other
        state or federal official charged with assisting student loan borrowers regarding consumer
        complaints and inquiries. For each consumer complaint submitted through the CFPB, any state
        attorney general, or other state or federal official charged with assisting student loan borrowers,
        there should be a substantive written response to the entity or official who submitted such
        complaint.




24
  See Consumer Financial Protection Bureau, Supervision and Examinations, available at
http://www.consumerfinance.gov/policy-compliance/guidance/supervision-examinations/.


                                                      43
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 45 of 52




Part Five: Transparent

The public, including student loan borrowers, benefits from information about the performance of private
and federal student loans. Publication of key loan performance indicators, expanded portfolio analytics,
and sophisticated analysis offers the public necessary insight into the borrower experience and the quality
of service delivered to student loan borrowers.

Strengthening Transparency through Expanded Publication of Aggregate Data on Student Loan
and Servicer Performance

Borrowers and the public should have access to information on aggregate student loan outcomes and key
servicing functions, including indicators about whether borrowers are able to keep up with their
payments and stay out of default. This includes information related to loan origination, loan terms and
conditions, borrower characteristics, portfolio composition, borrower repayment rates, delinquency and
default, payment plan enrollment, utilization of forbearance and deferment, the administration of
borrower benefits and protections, and the handling of borrower complaints. The following framework
provides additional policy direction related to the development of enhanced public reporting on loan and
servicer performance:

       The public, including student loan borrowers, can expect to access a detailed dashboard of
        performance indicators related to student loan repayment and student loan servicing.
        Servicers, service providers, and call centers should track and provide to FSA for publication, a
        variety of metrics or aggregated data in a public-facing Dashboard available online. Servicers or
        Education should publish servicer-level data on, at least, the following topics:

        o       Portfolio Performance and Composition Dashboard: This public dashboard should
                feature servicer-level data on portfolio performance and composition, which should be
                filterable in order for users to easily assess volume and percentage of borrowers and
                dollars that fit a variety of factors and borrower characteristics, including:

                       Loan status (in-school, grace, repayment, deferment, forbearance, etc.);

                       Delinquency status (30 days past due (dpd), 60 dpd, 90 dpd, etc.);

                       Default;

                       Repayment cohort;

                       Loan type (FFELP, Direct Loan, Perkins, etc.);

                       Repayment rate (percent of borrowers’ original principal balance repaid);

                       School;

                                                    44
Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 46 of 52




                School sector and type (two-year, four-year, non-profit, for-profit, medical
                 school, law school, etc.); and

                Repayment plan (IBR, PAYE, REPAYE, etc.).

  These metrics should be provided for each repayment cohort and, where practicable, school and
  borrower characteristics to account for any differences in servicer portfolios when comparing
  performance.

  o      Customer Service Dashboard: This public dashboard should feature aggregate servicer-
         level data on customer service performance, including:

                Average time it takes to get a person on the phone (Average Speed of Answer);

                Average time it takes to get high-touch servicing staff on the phone (Average
                 Speed of Answer);

                Average time it takes to get high-touch servicing staff with special training
                 related to military benefits on the phone (Average Speed of Answer);

                Average time to process requests for assistance;

                Average time to resolve account disputes;

                Number and percentage of account disputes resolved in borrowers’ favor;

                Average time to process appeals of account dispute resolution;

                Number and percentage of account disputes that were reversed on appeal;

                Number of account disputes received, categorized by topic;

                Number and percentage of borrowers who never made a payment on their loan;
                 and

                Number and percentage of borrowers for whom the servicer never made a
                 confirmed contact.

  o      Payment Processing Dashboard: This public dashboard should feature servicer-level
         data about processing and borrower preferences related to the repayment of student loans,
         including:

                Number and percentage of borrowers who pay by mail;


                                            45
Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 47 of 52




             Number and percentage of borrowers who pay using bank bill-pay;

             Number and percentage of borrowers who pay using servicer’s website;

             Number and percentage of borrowers signed up for auto-debit or ACH;

             Number and percentage of borrowers who are prepaid or make prepayments;

             Number and percentage of borrowers who opted out of advancing the due date
              (in writing, over the phone, and online);

             Number and percentage of borrowers who have provided standing instructions on
              pay allocation (in writing, over the phone, and online); and

             Number and percentage of borrowers who provide one-time standing instructions
              (in writing, over the phone, and online).

  o    Repayment Plan Dashboard: This public dashboard should feature servicer-level data
       on enrollment in income-driven repayment plans and other repayment plans, and metrics
       related to servicers’ ability to successfully enroll borrowers, including:

             Average time for handling each type of income-driven repayment plan
              application;

             For each repayment plan, the number and percentage of borrowers who:

                     Are enrolled in the plan,

                     Applied for the plan,

                     Applied for the plan using alternative documentation of income,

                     Had to submit multiple applications,

                     Submitted an application that was approved,

                     Submitted an application deemed incomplete, and

                     Submitted an application that was denied;

             For each IDR plan, the number and percentage of borrowers who:

                     Did not annually recertify income on time,



                                         46
Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 48 of 52




                      Did not annually recertify income on time, but did re-enroll or recertify
                       for certain periods of time thereafter,

                      Had interest capitalize as a result of missing the recertification deadline,
                       and

                      Who have been making income-driven payments for more than one year,
                       and who have never missed an annual recertification deadline.

  o    Consumer Protection Dashboard: This public dashboard should feature servicer-level
       data on the administration of borrower benefits and protections, including:

              Number and percentage of borrowers in a long-term forbearance;

              Number and percentage of borrowers in at least two consecutive periods of
               forbearance;

              Average time for handling applications for Direct Consolidation Loans;

              Number and percentage of FFELP and Direct Loan borrowers who obtained a
               Direct Consolidation Loan;

              Average time for handling Public Service Loan Forgiveness (PSLF) Employment
               Certification forms;

              Number and percentage of approved and denied PSLF Employment Certification
               forms;

              Average time for handling Total and Permanent Disability Discharge (TPD)
               applications; and

              Number and percentage of approved and denied TPD applications.

  o    Previously-Defaulted Borrower Dashboard: This public dashboard should feature
       servicer-level information on the performance of borrowers previously in default,
       including previously-defaulted loans that have been rehabilitated or loans consolidated
       from default, including:

              Loan status (in-school, grace, repayment, deferment, forbearance, etc.);

              Delinquency status (30 dpd, 60 dpd, 90 dpd, etc.);

              Re-default;


                                           47
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 49 of 52




                       Repayment cohort;

                       Loan type (FFELP, Direct Loan, Perkins, etc.);

                       School;

                       School sector and type (two-year, four-year, non-profit, for-profit, medical
                        school, law school, etc.);

                       Repayment plan (IBR, PAYE, REPAYE, etc.);

                       Number and percentage of borrowers who never made a payment on their loan
                        since acquired by the servicer;

                       12 month cohort re-default rate, measured based on the date a loan reentered
                        repayment status following rehabilitation or consolidation;

                       24 month cohort re-default rate, measured based on the date a loan reentered
                        repayment status following rehabilitation or consolidation; and

                       36 month cohort re-default rate, measured based on the date a loan reentered
                        repayment status following rehabilitation or consolidation.

Strengthening Transparency through Enhanced Internal Data Collection, Monitoring and Testing
by Student Loan Servicers

Student loan data should be collected routinely and in a consistent manner. To provide accurate and
complete information to borrowers and the public, FSA should require the tracking and compilation of,
and routinely collect and aggregate, comparable data from all servicers and call centers. The following
framework provides additional policy direction related to the development of enhanced internal tracking,
monitoring and reporting by servicers.

       Borrowers can expect robust internal monitoring of servicing personnel in order to ensure
        high-quality customer service and strengthen the customer experience. FSA should ensure
        that servicers conduct continuous monitoring of all servicing personnel, based on the following
        policy direction:

        o       All representatives communicating with consumers should be monitored, including
                recording calls and conducting monthly reviews of verbal and written communication
                samples;

        o       All employees handling applications for repayment plans and borrower benefits should
                also be monitored, including with monthly reviews of application samples;


                                                   48
    Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 50 of 52




       o       Enhanced monitoring policies should be enacted for high-touch servicing staff, and
               should also include systematic tracking of income-driven repayment applications and
               recertification. Individual employee metrics should consider applicable borrower
               outcomes, including tracking interest capitalization events associated with delayed
               income and household size certification, and the timeliness of recertification;

       o       Employee monitoring should inform training and future monitoring efforts. Additionally,
               issues found during monitoring should be tracked;

       o       Servicers, call centers, and service providers should conduct root-cause analyses and
               trending analyses of monitoring results, and errors or systemic issues should be remedied;

       o       Where possible, remedies should be provided to all similarly situated borrowers when a
               particular problem is discovered through monitoring; and

       o       Aggregate employee performance metrics should be reported publically as often as is
               feasible, but at a minimum, on a quarterly basis.

      Borrowers can expect robust internal monitoring and testing of automated processes, in
       order to ensure high-quality servicing and strengthen the customer experience. FSA should
       ensure that servicers conduct continuous monitoring and testing of all automated processes,
       including payment processing and furnishing of information to consumer reporting agencies.
       Similarly, FSA should ensure servicers track issues, conduct root cause and trending analyses,
       propose solutions, and provide remedies to all impacted borrowers. Basic reports on the results of
       systems monitoring should also be published.

      Borrowers can expect robust internal monitoring and tracking of the subject matter and
       resolution of all requests for assistance and account disputes, in order to ensure high-
       quality customer service and strengthen the customer experience. FSA should ensure that
       servicers, service providers, and call centers track, in a systematic manner, the subject matter and
       the resolution of all requests for assistance, account disputes, escalations and appeals, excluding
       those that can be resolved immediately by providing the requested information or resolution at the
       time of the request for assistance. Servicers, service providers, and call centers should conduct
       root-cause analyses of requests for assistance or account disputes that might reveal systemic
       concerns, should conduct trending analysis to discover recurring issues, and propose and/or
       implement solutions. Remedies should be provided for all similarly situated borrowers, without a
       request, when a particular problem is discovered. Aggregate data on requests for assistance and
       account disputes should be reported publically as often as is feasible, but at a minimum, on a
       quarterly basis.

Strengthening Transparency through Enhanced Reporting and Analysis by Federal Student Aid
and the Department of Education

                                                   49
     Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 51 of 52




Borrowers, policymakers and the public depend on Education to produce routine data analysis, reporting
and recommendations related to the implementation of policy direction, regulations and statutory
changes. The following framework provides additional policy direction related to the development of
enhanced public reporting on loan and servicer performance.

      Education should institute routine processes to evaluate servicer and portfolio performance
       and for this analysis to inform policy recommendations. The dashboards and internal
       monitoring should be continuously reviewed by Education to ensure that performance incentives
       are working and the assignment of new loans are adjusted. On a regular and continuous basis,
       Education shall analyze data and make broader policy recommendations or systems and
       procedures adjustments based on that analysis.




                                                 50
      Case 3:17-cv-00101-RDM Document 511-131 Filed 07/16/20 Page 52 of 52




To:   James Runcie, Chief Operating Officer, Federal Student Aid
CC:   Sarah Bloom Raskin, Deputy Secretary, U.S. Department of the Treasury
      Richard Cordray, Director, Consumer Financial Protection Bureau
From: Ted Mitchell, Under Secretary, U.S. Department of Education
Date: October 17, 2016
RE:   Addendum to July 20, 2016 Memorandum on Policy Direction on Federal Student Loan
      Servicing

This addendum to my July 20, 2016 memorandum on “Policy Direction on Federal Student Loan
Servicing” provides clarification with respect to an item included in the memorandum that is intended to
be reflected in the new state-of-the-art loan servicing ecosystem that FSA has begun to procure. As I
previously described, this new ecosystem will consist of a single servicing platform on which all
borrower accounts held by the Department will reside, and to which multiple customer service providers
will have access in order to provide state of the art borrower engagement. The July 20, 2016
memorandum directed that during the next phase of the procurement process, those offerors selected to
participate would be required to propose a limited number of un-affiliated entities to perform as customer
service providers as part of a subcontracting plan, and would be evaluated, in part, on the basis of any
proposed scope, methodology and schedule for distributing call volume to such entities.

This addendum provides clarification with respect to the distribution of borrower accounts to un-affiliated
entities (i.e., “customer service providers”) for the purpose of those entities engaging borrowers to
perform those functions specified in the solicitation that support the management of Title IV and Title VII
financial aid, post loan and grant disbursement. Specifically, borrower accounts should be allocated
among an offeror’s proposed customer service providers on the basis of performance as measured against
specified outcome measures. These outcome measures should be specified in the solicitation and
formulated in such a manner as to provide economic incentives to provide high-quality student loan
servicing, and to foster accountability in meeting standards for high-quality customer service. Such
outcome measures could include, for example, (1) the percentage of borrowers in repayment who are
current; (2) the percentage of borrowers in repayment who are delinquent; (3) the percentage of borrowers
who default on their loans; (4) a measure of customer satisfaction; and, (5) a measure of service quality as
determined by direct or indirect observation, such as call monitoring.

After contract award under the current solicitation process, the approach described above should also be
reflected in the new procurement actions to be undertaken to provide for a direct contracting relationship
between the Department and customer service providers.




                                                    51
